Case 1:18-cv-00874-G.]Q-P.]G ECF No. 12-1 filed 12/07/18 Page|D.SS Page 1 of 82

EXHIBIT A

Coursel" V. A]]al'd et a].
CaSe No. 1318'CV'874

Testimony of Todd Anthc)ny Courser
Wednesday September 9, 2015
Michigan House of Representatives

 

Case 1:18-cv-00874-G.]Q-P.]G ECF No. 12-1 filed 12/07/18 Page|D.84 Page 2 of 82

 

.~¢xy

TESTIMONY OF TODD ANTHONY COURSER
WEDNESDAY, SEPTEMBER 9, 2015
MICHIGAN HOUSE OE REPRESENTATIVES
LANSING, MICHIGAN

;cASE No. AG#.2016-0132541~A

TRANSCRIBED BY:

J<:>Ellen Byrne, CER 7242

LEGALLY cQBRECT TRANSCRIPTION, INC.'
P.o. Box 181

East Lansing, Michigan 48826

(517)` 332-1234 `

Michigan Department of State
f - ‘ Legal Serv;{ces Administration

l

 

 

 

 

 

/"\
./ `\

Case 1:18-cv-OO874-G.]Q-P.]G ECF No. 12-1 filed 12/07/18 PagelD.85 Page 3 of 82

£QOO\IO\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

'.25

 

Lansinq, Michigan

Wednesday, September 9, 2015

(At 11:41 a.m., Rep, Todd Anthony ¢ourser Sworn)

CHAIRMAN MCBROOM: Do you swear that the evidence
that you shall give shall be the truth, the whole truth and
nothing but the truth, so help you God?

REP. COURSER: I do.

CHAIRMAN MCBROOM: Thank you.

REP. TODD ANTHONY COURSER
duly sworn by the Chairman, testified oh his own behalf:

CHAIRMAN MCBROOM: Thank you tor attending,
Representative. If you would first introduce your counsel
with you, please. v v

REP. COURSER: Yes. Thank you, Chairman McBroom;
This is Dan Randazzo and Dareth Wilson.

And Ryan, help me with your last name.

MR. DOBSON: Ryan Dobson.

REP. COURSER: Thank you.

I a§preciate you giving me the opportunity to speak
this_morning. I’o gonna speak first from a prepared
statement and then-~and then cover a few more issues after
that. And I'll be happy to take questions after that.

~This--this goes to my request yesterday for the
censure. I offer today my most humble and sincere apologies.

I`would humbly accept a public censure for my role in the

Michiqan D'epartn\ent of State .
Legal Servi`ces Adminiat;cation

2

 

 

 

 

 

 

Case 1:18-cv-OO874-G.]Q-P.]G ECF No. 12-1 filed 12/07/18 PagelD.86 Page 4 of 82

10
11
12
13
14
15
16
17
18
19
20
21
22

23~

24
25

 

 

events and actions surrounding the investigation by the
Select Committee formed through House Resolution 129 for the
Michigan House of Representatives. It is ny most humble.
opinion that a censure is the most appropriate resolution for

me and the constituents of the 82nd District that 1 dutifully

and respectfully serve.

I’m asking this esteemed body for forgiveness for
my failures throughout this ordeal, for the opportunity for
redemption and renewal and to continue as the state
representative for the people of the 82nd District in the
great state of Michigan.

I have admitted publicly that I was involved in an
inappropriate relationship and the attempted cover-up. I
look back at the events surrounding the disclosure of my
relationship with Rep. Gamrat, and I do not recognize the
person that did those things. I’ve no excuse, nor can I
explain the ridiculous e~mail and the voice recordings,
except to say that they were the actions of a desperate
person.

Even now, looking at my actions and trying to
explain those actions in and around May 19th leaves most
everyone, including myself, bewildered. All I can say is
that this was an incredibly tense moment in all regards. My

actions in and around these events in no way rose to the

'honor that has been bestowed upon me as state representative.

~' Michigan Department of State
Legal Services Administration

3

 

 

 

 

10
11
12
13
14
15
16
17
18
'19
20

21'

22
23
24
25

Case 1:18-cv-OO874-G.]Q-P.]G ECF No. 12-1 filed 12/07/18 PagelD.87 Page 5 of 82

 

 

1 would also like to confirm that it was a mistake
to not have clear guidelines on the strict use of government
time by my staff. This created an untenable situation for
them and for the official office in Lansing._ This caused a
lack of clarity of roles and responsibilities and caused
difficulty in delineating personal, political and official
duties for the staff. .

Maintaining and allowing joint staffing was a

mistake. I regret that the combined~~combining of the staff

improperly and inextricably intertwined personal and
political matters.

Moreover, 1 will be cognizant of how I treat my
staff in the future. These failures were mine alone. And
for these failures, I offer my most heartfelt apology. I’ve
already taken steps to eliminate the conflict with staff, ~
working on legislative, political and personal tasks. We are
in compliance with the house Business Office rules. All of
the above stated issues have been corrected, and new staff

has been in place in serving constituents. Constituent-

‘calls, e-mails and letters are being returned promptly and

respectfully.

b l understand and accept any conditions placed upon
my office by the House of Representatives as it relates to my
request for censure. I would ask that the members of the

State House accept my censure to allow this regretful chapter

Michigan Department of State
Legal Services Administration

4

 

 

 

 

10'

ll
12
13
14
15
16
17
18
19

20

21'

22
23
24
25

Case 1:18-cv-OO874-G.]Q-P.]G ECF No. 12-1 filed 12/07/18 PagelD.88 Page 6 of 82

 

 

 

to closel l believe this is the best outcome possible for
both the 82nd District and also for_the people of our great
state. I believe in my--I believe and my constituents
believe that I am qualified for the job. Otherwise, I would
not have been elected. And I still have their support.

As General Counsel stated yesterday, therefs no
bright line as it relates to the issues before this
Committee. The question is, does the events described in the
report alone show that l have no honor or integrity? l must
indicate nol While the events in the report are horrible,
there is much left unsaid about me and the work that I’ve
done since being elected. _

If l believe censored-~I believe if censured, I
will be able to restore my dignity and that of the office in
this institution. l will be able to effective~~to be
effective and know that l Can rebuild the public trust
through my actions.

As Winston Churchill stated, success consists of
going from failure to failure without loss of enthusiasm. I

have failed, but I remain enthusiastic about the

,opportunities that are before us. Finally, these

responsibilities are mine and mine alone. And for these
failures, I offer my most heartfelt apology. And I
understand and accept any conditions placed upon my office by

the House of Representatives as it relates to my request for

Michigan Department of State
Legal Services Adxnin:l.stration

5

 

 

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 1:18-cv-OO874-G.]Q-P.]G ECF No. 12-1 filed 12/07/18 PagelD.89 Page 7 of 82

 

 

censure.

l would ask that the members of the State House
accept my censure, however harsh they deem appropriate, and
to allow this regretful chapter to close. I believe this is
the best outcome possible, both for the 82nd District and
also for the people of our great state,

God bless you, each one of you, for your service.
Thank you.

CHAIRMAN MCBROOM: ls any of your legal counsel,
prepared to say anything?

REP. COURSER: l actually have~~l’d like to speak
to the»-I’m gonna have to kind of go off this for a second
because I--I think`the~-a lot of this relates to the

qualifications. And Mr. Swartzle laid that out pretty

specifically yesterday.

1 think I need to kind of explain this~-this idea,

the hostile work environment, and also the e-mail, which is--

is best I can tell you without--without prepared notes and
that. But the relationship 1 had with these-~with Ben and
Josh, Ben Graham and Josh Kline, it was-~those were core l
relationships in my life. And you know, these weren’t guys
that just came to work. And I know a lot has been made of my
harsh treatment of my staff, and l know the esmails kind of
point to that. 1

Those were moments*emoments that happened. And

Michigan Departrnent of State
Legal services Administration

6

 

 

 

 

/¢"".

/’“"""\.

10
11
12
13
14
15
16
17
18
19

204

21

22

23
24
25

Case 1:18-cv-OO874-G.]Q-P.]G ECF No. 12-1 filed 12/07/18 PagelD.QO Page 8 of 82

 

 

it’s hard to really explain. I~~I had a relationship with

these guys that goes back to Ben’s wedding, when he was
barely old enough to drive and open houses and, you know,
with their family. And with Josh, l prayed with him more
times than I can count. And so my personal relationship with
these guys really trumped-~you know, it was~~I had a
relationship with them that was--that were the more intense
relationships as far as friendships that l had.

And I’m pretty particular about the people that are
with me, And that friendship, l just have to say it--I mean,
I can’t say it any other way. You know, I~»I love them both.
And it’s»-it still hurts to think that those relationships
are severed. I--I don’t know how to really explain it, But
even going into it, it wasn't that I--you know, I wanted them
to be a part of what was happening here, and they wanted
desperately to be in Lansing. And I wanted that for them.

But their skill set didn't quite fit on the front
end. And we had numerous conversations about that. And I
can tell you even today when the revelations come out about
Josh and that situation, my heart breaks for him and his
family. And l'm hoping in the future that those
relationships can be restored. I don't~jl don't hold any
ill-will to either one of them. I--l don’t,

' And it's tough in-~in the situation where, you

know, there’s all this theater happening around us and all

Michigan Department of State
Legal Services'Administration

7

 

 

 

 

/“`

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 1:18-cv-OO874-G.]Q-P.]G ECF No. 12-1 filed 12/07/18 PagelD.91 Page 9 of 82

 

 

the cameras and all of that. But in reality, you know, these

'guys were with me for years. In Josh’s case, I’ve known the

family for 25 years. And you know, it does, it absolutely
breaks my heart. But when I came into the new position of
being the state representative, I had now responsibility for
administration to the district. And these guys have some
amazing talents, you know. Fighting political battle after
political battle didn’t really translate to being good
administrators. And I’m.the one responsible for that. It’s
me.

I just wanted to share with you folks that, in--in
reality, this wasn’t me firing them because l was hostile.
The other~-the other case is really the truth. l didn’t want
them to go. There was no desire for that. And you know, I
know that people say, why did they do it?` l get this
question every single day from people. Why would they do
that? Why would he tape you? l think the revelation of my--
my failure-~I do~~l think the revelation of my failure-~they
found out about it back in February. And l think the
revelation of my failure, inside of that,~and also the fact
that our relationship was kind of being torn away, meaning it
wasn’t working in Lansing, I think it hurt them.

And~-and.so it’s difficult as I sit here, because
obviously this is playing out in public.l But in reality, you
know, I'm responsible for all of that. I’m responsible for

Michigan Department of State
hegal Ssrvices Administration

8 .

 

 

 

 

/’””`

CaSe 1218-CV-00874-G.]Q-P.]G ECF NO. 12-1 filed 12/07/18 Page|D.QZ Page 10 Of 82

~ 10

11
12
13

,14

15
16
17
18
19
20

214.

22
23
24
25

 

 

this room being here today and all of you folks having.to
take part of your summer to deal with this. But 1 just don’t
want that to be lost in the mix. You know, these guys were-~
they're~»even now, you know, l wish the best for them and
their families. And I wish they could’ve gotten jobs in
other places. And l’m sure theyfre gonna go on to success.

But I wanted you folks to know that; that in
reality, you know, those relationships were core--core to me.
And I think they were to them. And knowing their testimonies
and all of that and them knowing mine, l think it was just a
tremendous failure knowing what l had done. And it was.

And they were sons on occasion and brothers on occasion and
fraternity brothers on occasion. And yeah, did I--did I
growl at them on occasion when things didn’t get done or
weren’t done right? l did. l did.

So I~»I think l need to talk about just for a
minute the e~mail and the recording.` l think you folks need
to hear it, because l think you listened to it and I think‘
you guys have listened to it, the Committee. And God bless
you for suffering through it. l don’t know how many times
you’ve had to go through it,

You know, when I listen to it, you know, the--I
don’t recognize myself. I don't. You know, even after l
listened to it and tried to explain what actually happened in‘

those moments and what led up to those moments( people say,

Michigan Depattment of State
Legal Services Administx:ation ~

9

 

 

 

 

/¢~\

CaSe 1218-CV-00874-G.]Q-P.]G ECF NO. 12-1 filed 12/07/18 Page|D.QS Page 11 Of 82

wl\)l-‘

10
11
12
13
14
15
16
17
18
19
20
21
22
23

24`

25

 

 

what was he trying to do? They say, was he~-was it a
misdirection? Was it to find out who the texter was? Or is
it deflection? l l

They were the steps of a desperate person. They
were the steps of a person who, you know, the revelation of
those things were gonna come out in the next few minutes.
And those things were gonna happen. And that was mixed in
with a really serious personal~-personal moment of-~of~-I
didn’t--you know, I~~I don’t think the tape really kind of
reflects where I was at. I~-it wasn’t about the~-the--
covering it up.

What was going on there, when l look back and the-~
the craziness of all of that, I wanted to die. lt was a
really, really desperate and difficult spot. And you know,
when you’re in that spot"-and`l hope to God none of you are
or have ever been in that spot-~but there were a whole bunch
of things that play, whether they're health. And also the
situation in regards to my--my family. At that point, my
mother knew. At that point, my brother knew. And I was
either telling my wife that night or in the next night or
two.

I don’t know if you know what that's like to have
to reveal those things to your spouse and know that your
children are going to have to face those things._ But that's

where I was at. So every concrete embankment, every tree,

Michigan Department of State
Legal Services Administration

10

 

 

 

 

ass

CaSe 1218-CV-OO874-G.]Q-P.]G ECF NO. 12-1 filed 12/07/18 Page|D.94 Page 12 Of 82

10

`11

12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

every moment, they weren’t just concrete embankments anymore.
They weren’t. They were options. And it was difficult for
those moments. k

And I look back now, months later, and l try to
explain it and l listen to the tape myself1 And I stepped
out to kind of collect myself again. l listen to those
moments and I think, what the hell do you do with that? You
know, what do you-»what do you do with that? Because if l

listen to the tape and, you know, Brock did a nice job of

' setting up the prosecution. You know, what--what do you do

with that? If l don’t know what to do with that--and I’m the
one that was there and went through it~~l don’t know what you
folks do with that. I mean, I'm just being honest. So I--I
thank you for, you know, trying to wade through this.

And sure, I would, you know, like to go back and

change the things I’ve done. I can't. There was~~it was a‘

crazy moment by a man who was in a really desperate spot.

And yet, l felt like that I owed you folks, really, what was
happening in my mind and also with those relationships. And,
it's difficult at times to be able to come forward and try to
explain it, because you can’t explain the unexplainable. lt
was a difficult time. There was a tape made. ~

`When Ben--Ben Graham knew or didn’t know or Josh

knew or didn't know or Keith knew or didn't know, my

understanding is they knew back in February sometime.‘ And I

michigan Department .of State
Legal Services Administ:ration

11

 

 

 

 

CaSe 1218-CV-OO874-G.]Q-P.]G ECF NO. 12-1 filed 12/07/18 Page|D.95 Page 13 Of 82

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

"25

 

 

think they were brokenhearted for the relationships what we
had, and it was all changing.- And that was really difficult
for all of us. And just because you have friends doesn't
mean that it’s a good idea for you to work together or try to
put together the next steps in your life. And I think this
is a case in point of failure of leadership on my part. And
it was.

So l~~l get to this spot and I look at it. And
quite honestly, when l look at the tape and hear it and heard
it in Tim Bolin’s office in its entirety--and I-~I listened
to the tape. And it sounds like a complete record. And yet,
I don’t really recognize myself in those moments. There was
a lot of pressure. Obviously, the anonymous texter was part
of that. But there’s the pressure~ethe idea of having to
reveal all of this toe-to you all and to the public, in
general, but more importantly, to my wife and children.

And obviously, that’s all happened and that’s all
playing out. And we're working through those--all of those
situations. But I just think it's important to be able to
come to you folks. If it was me and I’m looking at it~~Brock
said his senses of-~sorry, Brock, if I’m referring to you as

Brock. Mr. Swartzle_says, you know, immediate expulsion.

~And you know,-obviously l read here and I’m saying censure is

more appropriatel But without more around that of how you

got to that spot, and if you~~you guys have the

Michigan Department of State
Lega.l. Services Administration

12

 

 

 

 

CaSe 1218-CV-OO874-G.]Q-P.]G ECF NO. 12-1 filed 12/07/18 Page|D.QG Page 14 Of 82

~|>QJ(\)

\JO\(J'|

10
11
12
13
14
15
16
17
18
19
` 20
21
22
23
24
25

 

 

responsibility, the Committee has the responsibility and also
the Legislature has the responsibility of~-of deciding is
that it or is there discernment to look further and deeper
into what was all going on there and what was sort of
motivating those moments. And I~~I think that’s tough work.

If I was looking at me and looking at me in that
situation, me, just hearing it, l would say expulsion was*~
was completely appropriate as an optionl l put forward the
censure because l think that if there’s an opportunity to be
able to redeem myself and to be able to come forward, l would
ask that the alternatives--the~-the alternative censure be
put forward to the--to the House, as well, if the Committee
comes back with expulsion. But l know that that’s your~~your
call with that. -

It’s~-obviously, this is all playing out in front--
l would like to speak for one more moment, if I can, and then
I'll do whatever questions you folks have from the report. I
think I owe that to you all and to the public as well.

But l~-the question is whether or not~-what Mr.
dorry [phonetic] knew or what Mr. Swartzle knew or what the
Speaker knew. I~-I don’t know what they knew. I know they
met with them several times. I know they didn’t go to human
resources. We know all of that. But l don’t know what the
hell you’d do with it if you knew. ll don’t know what--what

they would do in that situation, because it's such a unique

Michigan Department `of State
Legal Services Administration

13

 

 

 

 

 

//'-"\

CaSe 1218-CV-OO874-G.]Q-P.]G ECF NO. 12-1 filed 12/07/18 Page|D.Q? Page 15 Of 82

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

spot, you end up in this position where, you know, what do
you do with that, knowing that he sent out this crazy e-mail
and not knowing, really, where his mind was at and what was
going on? And maybe you heard it, Maybe you knew there was
a_tape. Probably didn’t. l can’t imagine that wasj
disclosed. And they didn’t know about the texter.

So I was kind of on an island, trying to figure out
who was doing this. Sc anybody that spoke to me, I’m looking
at them thinking, are you involved in this? In realityy I
don’t know that that was the case. But I think, inside of
this, it was a series from~-a process. We can look at the

process. You can say a series of unfortunate events the way

'that it happened. You can say it that way. But it was all

set in motion by me.
And I~-I just wanted to come before you without the

prepared statement and the censure and just tell you that l
am~-I am deeply and truly sorry for what l’ve put this
Committee through and the House and the~-the smearing of
that, You folks have the responsibility of looking at
qualifications and~-and saying, is this just a really stupid
e-mail at a really dumb spot in somebody’s life in a tape
that’s made about this or is there more and does this rise to
expulsion or censure? 1 know you guys are wrestling with
that, and l understand that. l

f so--but 1'just fe1r like--I aid this in explaining

Mich1gan Department of State
Legal Services Administration '

14

 

 

 

 

CaSe 1218-CV-OO874-G.]Q-P.]G ECF NO. 12-1 filed 12/07/18 Page|D.98 Page 16 Of 82

10
11
12
13
14
15
16

17

18
19
20
21
22
23
24
25

 

 

this all in the front against the advice of my attorney, so
just~~just so you’re aware of that. lt isn't the first time
I didn’t take somebody’s advice. '

But people ask me who--you know, who is the texter?
Whatever. And that continues to happen. Law enforcement is
looking into that. l don’t know how really aggressive
they’ve been to look at it, but they're~¢they’re working
through those details. There's two people I’m pretty sure
that it's not. l’m~~l’m pretty sure that it's not me. And
I’m pretty sure that it's not Chad Livengood.' 1 can go on
the record and tell you that.-

So~-but otherwise, 1 just want to thank you all for
the opportunity to come before you today, even in the really,
really harsh and difficult circumstances, personally, to be
able to hear and listen to and have my own words really
condemning me. Thank you.

CHAIRMAN MCBROOM: Thank you, Representative. Does
one of your legal counsel wish to speak first?

MR. RANDAZZO: Yes. Thank you, Mr. Chairman. Very

`briefly, we’re here to--

CHAIRMAN MCBROOM: Can you remind us of the name
again, just for--

MR. RANDAZZO:~ Dan Randazzo.

CHAIRMAN MCBROOM: Okay. Thank you.

MR. RANDAZZO:' We're here to--you’re here to

Miohigan Department ofTState
LegaJ, Serv:l.ces Administration

15

 

 

 

 

14 . ’/"'\

CaSe 1218-CV-00874-G.]Q-P.]G ECF NO. 12-1 filed 12/07/18 Page|D.QQ Page 17 Of 82

10
11
12
13
14
15
16
17
18
19
20
21
22
23
2_4
25

 

 

examine the qualifications of Rep. Courser. And in looking
at that, you have before you an incident with a trickle
effect of a number of other incidents that followed. And the
question for you is: Is this a pattern of behavior that is
sufficient to be qualified for expulsion? And l think before
you make that decision, you have to look at Mr. Courser and
his whole body of work, not this incident in isolation.

Yes, he admits that it's a stain on this-~on this
House of Representatives. It’s a stain on anybody related to
this incident. And he’s taken full responsibility for that.
In fact, in the audiotape that we heard today, he took full
responsibility even back then and knew that there were going
to be significant, if not detrimental, things that flowed
from~~from his actions. _

But again, l think you have to look at not only
these incidents, you can’t look at them in isolation; you
have to look at him as a whole. And clearly, his
constituents elected him to office because they thought he
was fit. And they continue to support him. l know that-~
I’ve looked at a number of e-mails and~-that have been sent
to him since this incident hroke, in full support of him, In
factr while he walked out earlier today, some of his
supporters were here on a tour, and~~and offered prayers for
him and still Supported him.

So I'm asking you not to look at these incidents

, Michigan Department of State
t Legal Services Administration

16

 

 

 

 

CaSe 1218-CV-OO874-G.]Q-PJG ECF NO. 12-1 filed 12/07/18 Page|D.lOO Page 18 Of 82

(JJI\>

10
ll
12
13
14
15

164

17
18
19
20

21

22
23
24
25

 

 

alone, but to look at his whole body of work and his
character in general. Thank you.

4 CHAIRMAN MCBROOM: Thank you. Any Of the Other
members? ii

lNo Verbal Response]

CHAIRMAN MCBROOM: All right. Representative, with
such huge examples of lying, disrespect, willful deceit,
misdirection, disdain for fellow members, how are we supposed
to believe that right now is the moment that you’re actually
being candid with us? l

MR. RANDAZZO: Well, when you look at this
situation and his explanation for why it occurred, it's a
desperate man in a desperate situation making bad choices.
And he’s admitted to that.

'CHAIRMAN MCBROOM: Sir, I~~you know, if that
example alone were what we have to go with--but you’re
encouraging us to take a broader view of all of the evidence.
And what I have here--I mean, I have e-mails just from Monday
where there’s still just accusations~-last Monday--
accusations towards other people, towards the other members
of the House. A lack of taking responsibility. We have
forgeries on blue blacks.

And I mean, I’m just--there is~~there is a
continuing pattern here. And you’re encouraging us to look

at what the continuing pattern is. I’m concerned that the

Michigan Department of State
Legal Servic:es Administration

17

 

 

 

 

/“"'\

CaSe 1218-CV-OO874-G.]Q-PJG ECF NO. 12-1 filed 12/07/18 Page|D.lOl Page 19 Of 82

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25_

 

 

continuing pattern is not helping me believe the testimony

today is what’s~-what is the genuine person.

REP. COURSER: If I can, Chairman McBroom, I
appreciate the question. I think it's~-I think it goes to
kind of the point of the call of the guestion. ALast week~~
even the--the steps since then, obviously, they’ve been out
of emotion when it comes to my responses since the news story
broke on August 7th.

And one of the things I have to do is apologize to
the Committee, my misunderstanding on the front end of really
sort of the way that the Committee was constructed. I'

thought you folks were getting hand~picked evidence that was

going to come to you, and you weren’t going to get the full

evidentiary findings of the House. And that was my failure,
my failure of understanding just on--on the front end of the
whole thing. So l certainly have to apologize to you folks.
I hear it's 833 pages in the actual redacted '
portions. So, obviously, you folks have looked at a huge
body of worki And so, just-~just in looking at that, I--you
know, I think there is a--I think you folks, obviously, have
had full access to the evidence. I understand-~not
understanding the difference between this and a criminal
proceeding, which has been pointed out to me plenty of times.
I--I feel like that you folks have already seen the evidence.

Some of it, obviously, is_gonna be passed across this table

michigan Department of State
Legal Services Administration

18

 

 

 

 

,/"\.

CaSe 1218-CV-OO874-G.]Q-PJG ECF NO. 12-1 filed 12/07/18 Page|D.102 Page 2O Of 82

J=»(.l)l\)

\10`1(.}'!

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

in--in--in conversation from each of the people you called
forward. And I think you’re calling forward the people that
make sense for this--this discovery process.

Obviously, l think there should be~-you know, there
should be a few more when it comes to an understanding of the
background. But I just tried to speak to that as far as the
staff and also to the e~mail itself, because l felt like you
folks needed to hear that and know that.

My heart is sincere when it comes to the idea of
trying to move forward and go in the right direction. lt is.
And you know, I~~I think inside of that, 1 think there’s a
couple of other-~there's a~~there’s a couple of other things
when it comes to my reaction since August 7th. You can just
say it was~~it was responding. And really, respondings were
out cf the idea of still being attacked and not feeling like
there was gonna be a fair shake. Everything that I’ve said
wasn’t necessarily getting, you know--getting understood as
me trying to explain it, And when l did try to explain it,
it was me casting accusations and dispersions on other
people.

And l really didn’t appreciate the effect of that
and how that was affecting the eommittee and also the rest of
the membership. So, again, it was--it was~~inside of that,
there was~-there was a lot going on.‘ And I just wanna
apologizes to you folks because, obviously, you guys have-v

Michigan Department of St.ate
Legal Services Administration

19

 

 

 

 

CaSe 1218-CV-OO874-G.]Q-PJG ECF NO. 12-1 filed 12/07/18 Page|D.lOS Page 21 Of 82

10
11
12
13
14
15
16
17
18
19
20
21
22
23

24~

25

 

 

looked at the full evidentiary hearing--or the full
evidentiary package and have had an opportunity to look at
it. I know the public, obviously, is looking through it as
well. And I-~I~~if you want to speak to the other issues in
the report, I know there are eight underlying allegations.
If you'd like to, I certainly would be happy to go through
those.

CHAIRMAN MCBROOM: Well, Representative, I mean, l
appreciate that you’re trying to apologize and that you’re
telling us you’re being honest now. But my question really
still comes back to, you know, why now? Why suddenly? I
understand you didn’t understand process. You didn’t-~you
were under pressure and duress and things like that. But we
see a long pattern here that even predates May, even predates
the recordings within the investigation of dishonesty.

And it's hard for me to accept that now is suddenly
the moment when the light shines in and I can believe that _
this is not another attempt at misdirection, that this is not
another attempt at manipulation. And I’m wondering, what can
you offer to verify? I mean, you called this Committee
before it even met»~I mean, you can say you misunderstood the
process. But I mean, we hadn’t even been assigned and we're
a kangaroo court. And so those misdirections and~-and stuff,
like you admit, are damaging to this process} ,But I and_this

Committee are charged with determining can we move~-can the

Michigan Department of State
Legal Services Administration

20

 

 

 

 

./<"~

CaSe 1218-CV-00874-G.]Q-PJG ECF NO. 12-1 filed 12/07/18 Page|D.lO4 Page 22 Of 82

w(\)

10
11
12
13
14
15
16
17
18

19

`20

21
22

223

24

~25

 

 

House maintain you in its presence and still believe that-~
that somehow the behavior that we’re seeing today is the real
you and not what we’ve seen over several months is the real
you.

REP. COURSER: l appreciate that. Obviously, it's

difficult circumstances all around. And you know, what is

the-~sort of the~-I’m trying to be as real with you as l can.

l don’t come and tell you those stories*~l’m telling you
those stories because that’s really the situation_as far as
my relationship with those men. 'And also the e~mail. I
think it's tough.

Like l said, I think just based on th e-mail and

~ the testimony there, you have to kind of call into question

what was going on in that person’s life. Either you can look
at those incidents~~if you wanna speak to the issues before'
May l9th, you mentioned forgery. If you wanna go through the

House report and-~and deal with those one at a time, I’d be

' happy to do that.

If you’re~~if you’re saying that the alleged
misconduct inside of the House report, I'd be happy to
address those.

CHAIRMAN MCBROOM: Other-~other member’s questions?

Vice~Chair Heise.

VICE~CHAIR HEISE: Thank you.

0kay. In your-zim the tapes that I've heard~-and

Michigan Department cf state
Legal Services Administration

21

 

 

 

 

CaSe 1218-CV-OO874-G.]Q-PJG ECF NO. 12-1 filed 12/07/18 Page|D.lOB Page 23 Of 82

G\U`l»-BL)ON

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

there’s more than one. I’m assuming you've heard all four
tapes?

REP. COURSER: I have not. The opportunity to be
able to hear them, l ran out of time because of the other
representative, her team being on it and then myself being»w
being after that.

VICE-CHAIR HEISE: Have you read the entire report
yet?

REP. COURSER: lt was~~no, it was released,
obviously, last night. I tried to get a copy over the
weekend and was unable to procure it, l

VICE~CHAIR HEISE: All right. So you've had no
opportunity to~-

CHAIRMAN MCBROOM: Representative, you've been
afforded the opportunity to come and view the report, the
same as the other representative.

REP. COURSER: I oouldn't. lActually, l requested
that on Wednesday. They were busy on Thursday.‘ She was in
there. We were able to see it when it came to Friday. We
spent, I think, five hours with the material; I asked for a
copy of it at that point. There was some confusion as far as
the ability to be able to give me that copy. I don’t think
it had been completely redacted at that point. And so I was
not able to. But l will speak to the underlying allegations,
all the same, if you--if you want to bring those out. `

Michigan Department of State
Legal Services Administration

22

 

 

 

 

/"”\\

,/-'°’”"-.

CaSe 1218-CV-OO874-G.]Q-PJG ECF NO. 12-1 filed 12/07/18 Page|D.lOG Page 24 Of 82

10
11
12
13
14

~15

16
17
18
19
20
21
22
23
24
25

 

VICE~CHAIR HEISE: The allegations or the evidence?

REP..COURSER: The evidence. I’m sorry.

VICE~CHAIR HEISE: So you can speak to the
evidence? 1

REP. cOURsER: well, whatever. rf you-~if you have
an issue that you'd--you’d like to bring out, I~-

vrcs~csAiR ssiss: ill right.

REP. COURSER: I know from the report and the nine
pages what the underlying allegations are, and l’ll try to do
my best to answer it,

vIcE-cHAIR ssist: okay. so in the tapes, you've
described~~you’ve told us today that that’s--that wasn’t you.
That was~-was a different person.v And can you elaborate a
little bit more on~-on your state of mind, then, in those`
tapesj

REP. COURSER: Well, l think I've already explained

sort of my state of mind. Especially, just the first one in

'my office, the difficulties that were there. Obviously, then

explaining it in the second audio, I think it's mostly me
that’s speaking in the second audio. I can’t speak to the
specificity on the other two. My understanding is they speak
more to campaign or political stuff, conversations in the
last two audios that happened.

VICE-CHAIR HEISE: So what--what person were you

when you issued the 4,000~word Faoebook essay about a week

Michigan Department of State
Legal Services Administration

23

 

 

 

 

 

 

,)"‘?~""`~

CaSe 1218-CV-OO874-G.]Q-PJG ECF NO. 12-1 filed 12/07/18 Page|D.lO? Page 25 Of 82

(.\JN

10
11

`12

13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

ago?

REP. CoURsER: In that situation, 1 was responding,
obviously, out of emotion. I did. And obviously, that’s
the~~what we just talked about with Chairman McBroom,
discussing the issues related to it and responding to, say,
you know, I didn't understand the-~the makeup and that you

folks had the full evidentiary package and were gonna have

1 full access to that. And I think you folks have.

VICE~CHAIR HEISE: So do you believe that you've
been--that you were part of some kind of a conspiracy? Is
there some sort of a conspiracy that’s being waged against
you?

REP. cOURsER: we11, 1~~1 would just go to the
textsj obviously, that were happening. I don’t~-I don’t lay
that at anybody’s feet. l don’t think the Committee was
involved in that. l don’t think the leadership was aware of
it, I think that was a separate thing that was going on that
created, obviously~-you know, when you have months and months
and months of that, the personal pressure that was related to
that, obviously created a different paradigm for how all
these things look and the way that they--they go together.
So, obviously, that person hasn't been found.

And you folks will have to weigh whether or not
those are contributing circumstances to the e-mail itself and

also the responses that happened. The last text actually

Michigan Department of State
Legal Services Administration

24

 

 

 

 

 

_,~¢'~°\

CaSe 1218-CV-OO874-G.]Q-PJG ECF NO. 12-1 filed 12/07/18 Page|D.lO8 Page 26 Of 82

w!\)£-\

10
11
12
13
14
15
16
17
18
19
20
21

22.

23
24
25

 

 

happened on August 7th in relation to that. l know that
that’s not really a part of the qualifications that you folks
are discussing( But for me, it was~-it was really paramount
that that was continuing to happen, continuing the awareness,
the tracking, the GPSing. All of that. And that was the~~
that was the world l was operating it.

VlCE-CHAIR HEISE: So the outlandish e~mail that
you concocted with your staff, that”~is that just part of
your past now or do you still~~do you still own that?

REP. COURSER: The May 19th e-mail?

VICE-CHAIR HEISE:, The~-the one that we reviewed
yesterday with the-~the inoculate the herd e~mail, the one
that you directed your staff to send out.

REP. COURSER: Well, I~~I mean, obviously, he was--
he was a friend of mine. I’ve spoken to that. He ended up
being--he used staff. We were off State time, off State
hours in a spot where he operated a consulting business, had
his computer equipment and--and worked for other~-other

political people. l've already said publicly numerous times

b that f’m the one that concocted it and put it together in

some bizarre attempt to try and-»to try and deal with the
issues that were there.

VICE-CHAIR HEISE: Do you believe that that e~mail
has brought this body into disrepute and--and shame?

REP. COURSER: Yeah. l think the~-I think it'S

Michiqan Department of State
Legal Services Administration

25

 

 

 

 

CaSe 1218-CV-OO874-G.]Q-PJG ECF NO. 12-1 filed 12/07/18 Page|D.lOQ Page 27 Of 82

LU DJ bd

10

'll

12
13
14
15
16
17
18
>19
20

21

22
23
24
25

 

 

brought a lot of disrepute and shame to myself and my own

»family. And l think that having the embarrassment brought to

the House, l think, is--is something that l certainly am
really, really sorry that thatts happened.

VICE~CHAIR HEISE: Have you apologized to your
staff at all? You describe almost a family type of
relationship with these two. Have you--have you personally
apologized to them?

REP. COURSER: il did, actually. I sure did.
Actually, in the second tape, you know, I apologized to Ben.
lou can hear that. And there were several other times that
weren’t taped where we had discussions about it, And just
saying, you know, obviously, it was a huge failure. and I
know l was a disappointment to him and the difficulties

inside of that. And I know, you know, in regards to the

. others, I didn’t have the opportunity to apologizes to Mr.

Allard in regards to that, that I can remember. l just can’t

remember.

VICE~CHAIR HEISE: You state that this was--l don’t
know--a moment of--of extreme emotion brought about by, you
know, various factors that were going on in your life. But

you've said in the~~at least one of the tapes that I’ve seen,

`you say that this is something that you’ve been thinking

about for eight, nine, 10 years. And you also make reference

to a prior incident two or three years ago where--where it

Michigan Department of State
Legal Services Administration

26

 

 

 

 

 

CaSe 1218-CV-OO874-G.]Q-PJG ECF NO. 12-1 filed 12/07/18 Page|D.llO Page 28 Of 82

»¥>~(.OI\`)

G\O"|

10
ll
12
13
14
15
16
17
18
19
20

21"

22
23
24
25

 

 

sounds to me, at least, like you've--you had done a similar
type of false flag operation. How would you respond to that?

REP. COURSER: No. There was a false flag
operation or some kind of operation done on me in regards to
the prior~-the prior election. l don't~-I was not involved
in the--that whole situation. I would speak to the other
issue. l think in the--in the~-if l remember the tape that
we just~~that we just listened to, you know, talking about
sort of the~~thinking about how this would all end; And l’m
not really sure where that comment came from or what that
really was derived to in that--in that moment,

I know all along the way I’ve wondered how this
would all end, you know, as far as my political time and what
that would actually look like. And you know, I can’t really
speak to the specifics of that~~that comment, as to what
was»-what was going on at that second.

wVICE-CHAIR HEISE: Do you believe you spent any
State money for the purposes of perpetuating your affair?

REP. COURSER: No. l think the situation inside of
the-~inside of that, we had a series of intertwined personal
business and also political-~personal business, political
official. The--the situation was inside of that, that we had
a--we had an untenable work situation related to the personal
relationships that I had. I don’t think inside of that, that

l asked anybody to cover it up or hide it in any specific

Michigan Department of S'cate'
Legal Services Administration

27

 

 

 

 

CaSe 1218-CV-OO874-G.]Q-PJG ECF NO. 12-1 filed 12/07/18 Page|D.lll Page 29 Of 82

10

"" 11

12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

way. What I was asking them to do is try and allow my family
and myself to work through those things personally so that
we'd have that opportunity to be able to do that.

My wife found out that weekend. I’m obviously in
counseling. She’s in separate counseling. We’re going
through those steps, I’m working with counselors_myself in
trying to work through those steps and trying to do that in
private. And that was really what the situation was.

CHAIRMAN MCBROOM: I want to establish some clarity-
on that last answer, if I may interrupt Vice~Chair’s line of
questioning.`

Did you~~how did you just answer the question? Did
you misuse State resources?

REP. COURSER: In--inside of that, l mean,
obviously, the-~the misuse of State resources, there were
personal conversations in the State House, speaking
specifically to the report, People wanted me to stipulate to
everything in the report. The problem, obviously, with that
is that there are some things where they say they may or may
not be legal. No rule cited in some of the~~some of the
report findings. And so there was no rule on some of those.

So until you stipulate to all of them, what are you
actually stipulating to? So that’s in the precursor to what
you’re saying. The misuse of State resources, it was clear

in the audiotapes when it came to the-~the conversations as

Michigan Department of St:ate
Legal Services Administration

28

 

 

 

 

 

CaSe 1218-CV-OO874-G.]Q-PJG ECF NO. 12-1 filed 12/07/18 Page|D.112 Page 30 Of 82

10`
11

12
13
14
15
16
17
18
19
20

_21

22

23

24

25

 

 

far as personal and political stuff that was happening on
State property. I absolutely completely stipulate to--to
that. l take full ownership of that. There were
conversations that happened. There were conversations that
happened in regards to our personal lives, both related to
this-~this stuff and also to staff’s personal lives and also
to political happenings that were happening out in the~~

CHAIRMAN MCBROOM: Representative, I’m not at this
point trying to ask about misuse of'conversations that were
had. I'm asking about the State resources themselves. Are
you saying yes or no to having misused State resources?

REP, COURSER: I’m not understanding.

MR. RANDAZZO:¢ Mr. Chairman, I--I think he's
stipulated to the report that was generated regarding the
misuse of State funds. And l guess the question, if you
could rephrase it in specificity as to what. He's already
stipulated to the report.

CHAIRMAN MCBROOM: Well, it's very clear within the
House Business foice rules that State resources involve
equipment, computers, office space, staff.

MR. RANDAZZO: So you’re asking him if he used
State resources`other than what’s already been in the report?
Is that--

CHAIRMAN MCBROOM: No. I'm asking~~l’m seeing a

lack of continuity here. Okay.l The report says that you

bfichigan Department of State
Leqal Services Administration

29

 

 

 

 

CaSe 1218-CV-OO874-G.]Q-PJG ECF NO. 12-1 filed 12/07/18 Page|D.llS Page 31 Of 82

»£>wl\)i~‘

U'!

10

=11

12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

misused State resources, including those things that l've
just listed. You're now, at least, being difficult to answer
whether or not you misused State resources. Rep. Heise
asked. You seemed to say no. And now I'm asking if that’s
what you want to say. Are you saying yes or no to misusing
State resources? v

MR. RANDAZZO: I think Representative Heise's
question was, did he misuse State resources with the affair?

CHAIRMAN MCeROOM: No. :He asked“~

MR. RANDAZZO: With the relationship.

CHAIRMAN MCBROOM: ~-if he~~

MR. RANDAZZO: That’s my recollection.

CHAIRMAN MCBROOM: That’s not correct.

VICE*CHAIR HEISE: Fine. Let’s expand on that.
Have you misused State resources?

REE. COURSER: Okay. Well, we’re going to go to
the broader guestion.

VICE¢CHAIR HEISE: I mean, affairs, politics,
whatever?

REP. COURSER: I think I’ve already in my prior
statement said that as far as personal in the conversations
that happened, there was clearj~clearly, there was the use of
State resources, meaning the property and the facilities to
facilitate those conversations.

CHAIRMAN MCBROOM: Hold on, Representative.

Michiqan Departmeni: of State
Legal Services Administration

30

 

 

 

 

CaSe 1218-CV-OO874-G.]Q-PJG ECF NO. 12-1 filed 12/07/18 Page|D.114 Page 32 Of 82

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

There’s a point of order,

VICE~CHAIR CHIRKUN: Mr. Chairman, I asked the same
question to Ms. Gamrat yesterday and her attorney and the
Board didn’t allow her to answer it because of the relevance.
And I'm gonna raise that objection now.

CHAIRMAN MCBROOM: I~-I appreciate the point of
order, Representative, but there’s a distinctive difference
here. She stipulated very specifically to all of the things
in the report. And now Mr. Courser, in my listening, has
suddenly created an inconsistency between what he has
stipulated and what was in the report and what he’s saying
here in front of us now. And that lack~~that lack of
consistency, I believe, is important to-~to dive into.

VICE~ChAIR ChIRKUN: But Mr. Chairman, he did
stipulate to what was in the report,

CHAIRMAN MCBROOM: And then in his comments, seemed
to refute that.

Vl`CE-CHAIR HEISE: Okay. .

REP. COURSER: l think my-~what I--I was speaking
to the situation with the relationship. There was clear
misuse of-~of State resources, just because of the interplay
between the personal, the political and the official. And
I~~in my statement today, I~-I clearly said that those things
really facilitated the misuse of State resources. So I was
speaking to it generally,‘Chairman Heise; as far as

Hichigan Dapartment of State
Legal Services Administration

31

 

 

 

 

/."

/""`-.

CaSe 1218-CV-OO874-G.]Q-PJG ECF NO. 12-1 filed 12/07/18 Page|D.115 Page 33 Of 82

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

specifically to the~~to the relationship. I've already
spoken to the fact that I think that’s where the
clarification is coming in. l could be wrong.

CHAIRMAN MCBROOM: Okay.

REP. COURSER: Meaning there were misuse of State
resources in conversations that happened. And it's pretty
clear on the tapes that those happened at the State House.
If you’re asking about further than that, I guess-~if you
could give me some clarification, l’d be happy to answer it,

l VICE~CHAIR HEISE: Okay. SO you believe that
you’ve misused State resources?

REP. CGURSER: Yes.

VICE~CHAIR HEISE: Okay. Thank you.

CHAIRMAN MCBROOM: Rep. VerHeulen.

REP. VERHEULEN: Thank you, Mr. Chairman, Thank
you, Rep. Courser and Counsel, for being here.

I~~l just have a series of what I think are very
short~~short questions that you’re able to answer almost with
a yes or no, and some of which relate to comments l've heard
attributable to you. The first is, on August 31st, you said
that the House Business Office, quote, doctored the report,
close quote, and that it was a, quote, political hit, close
quote. Do you maintain or repudiate your words of October-~
August alst?

REP. COURSER: The August 31st e-mail l was posing

Michigan Department of State
Leqal Services Administra'cion

32

 

 

 

 

 

.'»'~\.

CaSe 1218-CV-OO874-G.]Q-PJG ECF NO. 12-1 filed 12/07/18 Page|D.llG Page 34 Of 82

10

,11

12
13
14
15

16

17
18

'19

20
21
22
23
24
25

 

 

a series of questions in regards to, you know, whether or not
the process was going to be fair and if l’d be allowed a fair
hearing or a fair adjudication of the underlying issues. I
didn't feel at that point--and that was out of emotion in
regards to that.' So l-~l~~honestly, l think you folks have
looked at it, l feel very confident that you folks have
looked at the record. l looked at the portions that I could
look at. I think it's been released to the public. l don’t
think there’s any, you know, hidden voodoo that’s~~that's
occurred. The public is now going through and looking at
the~-the various pieces.

So 1 think the~~you’ve~~there’s been a lot of
transparency to the things that are here. And l appreciate
that in regards to all of that. So my fear was, obviously,
is that this wouldn’t be the opportunity to be able to, one,
even speak to you folks in regards to the issues~-the
underlying issues that are here. That was my-~my sense of
it, That has been dispelled.

REP. VERHEULEN: 50 if I~~if I understand
correctly, you’re not saying under oath that the report was
not doctored. Is that correct?

REP. COURSER: Well, l wouldn’t know what happened
between the House._ I didn’t read all 833 pages that were
released. So l couldn't--I couldn’t speak to thatl

REP. VERHEULEN: To the best of your knowledge, at

Michigan Department of' State
Legal Services Administration

33

 

 

 

 

CaSe 1218-CV-00874-G.]Q-PJG ECF NO. 12-1 filed 12/07/18 Page|D.ll? Page 35 Of 82

WI\`>!-‘

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

this point, you have no evidence-~
REP. COURSER: To the best of my knowledge, yes.
Yes, Rob.

REP. VERHEULEN: And you do not believe at this

-point that it was a, quote, political hit?

REP. COURSER: I don't. Asking that question, it
was actually with a question mark, I think, after that.

REP. VERHEUL§N: And the same question with respect
to your comment that you were being, guote, targeted as a
form of political retribution. So I’m taking it that you’re
testifying today that you do not view this process as a form
of political retribution?

REP. COURSER: No, l have not. No.

REP. VERHEULEN: Then I~~just with respect to the
report itself, do you*~do you agree that the~-with the
findings of the House Business Office that there was official
misconduct and misuse of State resources?

REP. coURsER: Yes.

REP. VERHEULEN: Do you agree that you engaged in
deceptive, deceitful and dishonest conduct?

REP.'COURSER: Yes.

REP. VERHEULEN: Do you believe that you abused or
misused your State employees?

REP. COURSER: In regards to their~-

REP. VERHEULEN: As identified in the Business

Michigan Department of State
Legal Services Administration

34

 

 

 

 

’-\.
f

»/ \4'

CaSe 1218-CV-OO874-G.]Q-PJG ECF NO. 12-1 filed 12/07/18 Page|D.118 Page 36 Of 82

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

Office report.

t REP. COURSER: Yes. I spoke to that at the
beginning right after my censure resolution to explain sort
of the background of that. And I think those moments, inside
of the e-mails, those were moments. And I~~I think that they
were, by and large, well treated. l think there were moments
where it was~~obviously, there were--I could’ve treated them
better, certainly. But~~but again, they were very personal
relationships. And so we were dealing with those issues;
And most of those issues were~-I would say were--as l said
before, were caused by me and the lack of real clear bright
lines between work and personal in those relationships.

REP. VERHEULEN;' Did you instruct or allow your
staff to forge your signature on blue backs?

REP. COURSER: No, l did not. What~»I think that
needs some clarification. Forging, obviously, is done
without my knowledge or without my consent. The~~the events
that led up to~~to that week, I can explain, if you wanna
hear it. lf you don’t; somebody can object, l guess. Inside
of that, the~~I wasn’t going to be available the day that
those came back. l spoke to my chief of staff. I asked what
was the process to be able to do that. ln the legal
profession, we do it. It’s called signing for another. And
so you can sign for other attorneys, attorneys I've never

met, with their permission. And so I was--I was falling

_Michigan Department of State
Legal Services Administration

35

 

 

 

 

CaSe 1218-CV-OO874-G.]Q-PJG ECF NO. 12-1 filed 12/07/18 Page|D.llQ Page 37 Of 82

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

under that.

I asked my chief of staff at that point to speak
with the Business Office to say, is there an exception for
that? My understanding was, and they affirmed to me, that,
yes, it was not a problem to do that. I should've checked
myself in regards to that. But that’s actually how it
happened. So when they came back, they let me know. And l
said, yeah, well, if-~if it's okay, go ahead and do it. So l
should’ve checked and been more involved in that.

REP. VERHEULEN: Thank you.

'CHAIRMAN MCBROOM: Representative, are you saying
that the House Business Office told your staff it was all
right to have somebody else sign the blue backs for you?

REP. COURSER: No, I don’t know that they ever
had~*my staff ever had any communications with the House
Business Office. But they informed me that it was okay to do
it. lt still falls on my shoulders, regardless. I don’t
think it was forgery.4 lt was probably the idea that they
were signed by staffers, but I was aware of the fact that
they did it. At that point, not understanding that there was
any problem with that situation.

CHAIRMAN MCBROOM: You--you understand that it was
your responsibility to know these rules?

REP. COURSER: Right._ I-~I think I’ve clarified

that l should've checked with the House Business Office

michigan Department of State
Legal Servicea Administration

36

 

 

 

 

CaSe 1218-CV-OO874-G.]Q-PJG ECF NO. 12-1 filed 12/07/18 Page|D.12O Page 38 Of 82

10
11
12
13
14

15

16
17
18
19
20
21

.22

23
24
25

 

 

myself and not relied on the staff in that situation.

CHAIRMAN MCBROOM: Rep. VerHeulen, did you have
more?

REP. VERHEULEN: I have two~~two more short
questions.

CHAIRMAN MCBROOM: Thank you.

REP. VERHEULEN: Representative, you may have
answered this, but l~-I just wanted to confirm it for the
record. l~~l saw your reference--your characterization of
this Committee as a kangaroo court. And l believe l think I
heard you say you no longer hold that view.

REP. COURSER:' That’s correct. Yeah, l would--I
mean, I would just reiterate that is not the-case. I’m

assuming you folks have had the full evidentiary package.

That’s my assumption. You guys have had the opportunity to

look through it. You can determine if there is more
maliciousness or more misconduct or are these really the acts
of a desperate man who sent a really ridiculous and stupid
e-mail that is sort of baffling and mind~boggling and is-*is
that what it amounts to? And I know you folks will wrestle
with that issue and try to discern what's the right steps
forward.

REP.{VERHEULEN: My final question at this point,
Mr. Chairman, is, Representative, do you believe the House 2

should accept or tolerate the conduct that you engaged in?

Michigan Department of State
Legal Services Administration

37

 

 

 

 

 

CaSe 1218-CV-OO874-G.]Q-PJG ECF NO. 12-1 filed 12/07/18 Page|D.121 Page 39 Of 82

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

REP. coURssR:, In` regards to all of it?

REP. VERHEULEN: As reflected in the House Business
report, which I-~l think you previously characterized as a
balanced report or an accurate report.

REP. COURSER: No, l don’t think that the House
should tolerate it at all. That's why l said l think you
folks are going to wrestle with the idea, you know, does this
rise to the idea of censuring? Is this a pattern of behavior
or is it a ridiculous e-mail and a ridiculous moment in some
guy’s really, really hard life that happened to end up on
tape? l think that that’s a--that’s a really tough
situation. `

l just bring forward the censure because in my
heart of hearts, l’m falling on the grace and mercy of the
Court in saying l~~l would ask for a lesser penalty than--
than expulsion in that situation. Honestly, that’s really
the situation. So l know you folks have to wrestle with
that. ~I know that won’t be an easy task, nor will it be an
easy task for the full House.

REP. VERHEULEN: Thank you. Thank you, Mr.
Chairman. '

CHAIRMAN MCBROOM: Thank you, Rep. VerHeulen.

Rep.>Liberati.

REP. LIBsRATI: Thank you, Mr. Chair.

Good afternoon, Todd.

Michigan Department of State
Legal Serv:\.ces Administration

38

 

 

 

 

 

CaSe 1218-CV-OO874-G.]Q-PJG ECF NO. 12-1 filed 12/07/18 Page|D.122 Page 40 Of 82

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

REP. COURSER: Yes.

REP. LIBERATI: Rep. Courser, there seems to be a
little confusion, in my mind anyways, on the May 19th tape
recording about the~~about how you authored the e-mail, how
it was developed. The false flag e~mail. There was a phone
call that was from Cindy, you said. And when I ask you, is
that~~was it truly Cindy?

REP. COURSER: ,That is accurate.

REP. LIBERATI: Okay. How much did she know? She
has stated that she didn’t know the full details. Can you~~
can you maybe just give us a little narrative on-~on the
authoring and the editing of that e-mail with Cindy and Joe?

REP. COURSER:- l would be happy to, yeah. The~~the
situation was she had a really bad signal that night.
Obviously, I was in--I've already said in sort of a different
state, both for health reasons, also just fatigue. In sort
of my own personal, you know, my personal low spot. And I,
obviously, reached out to a friend in that situation. What
happened was that call_came in at that moment, I’m
recollecting, as far as the situation that happened.

l So l just tell you all of that because, in reality,
l wrote that e~mail in the moments after l had asked Ben to
come and see me, So it was-~I hadn't~~she didn’t know the
content of the e~mail. She didn’t know that it had actually

gone out at that point. She didn’t know that there was

Michigan Department of State
Legal Services Administration

39

 

 

 

 

CaSe 1218-CV-OO874-G.]Q-PJG ECF NO. 12-1 filed 12/07/18 Page|D.123 Page 41 Of 82

10
11
12
13
14
15
16
17
10
19
V20
21
22
23
24
25

 

 

actually»~she didn’t~~she didn’t know any of those details.
So I don’t think she would have in any way approved of the~-
of the action whatsoever. But she didn’t-~I don’t know if
that answers your question.

REP. LIBERATI: Well, on the tape, you stated that
you actually had discussions with Joe and-~and Rep. Gamrat in
composing the e-mail, and they actually~~l think, guote, was

they actually wanted it more bent towards her or more leaning

ltowards her to take more responsibility. Now, that seems a

little more involved discussion than what you’ve just stated.
Rss. couRsER: night. Yeah, 1~~1 don’t-~I don’t
remember how that all played out. l just know that l wrote
it before. And when you listen to the tape, I’m not exactly
sure what I’m referencing there. But that was the-~that was
the segment of conversation that we had as far as the~~as far
as the oommunication. l don't~~l can’t~-I'm sorry. l wish I
could tell you how that all played out in regards to that.
With Ben, l was still also~-which we haven't talked
about, 1 don’t know that it's pertinent-el’m trying to figure
out what really is going on around me in the environment
around me, And so l don’t know if he's involved in it. And
I've asked him point-blank several times, was he the~-you
know, was he involved in it? Did he know? Did he give
information? Because this was very{ very detailed. And the

person knew a lot about me and my whereabouts. .So what I'm

Michigan Department of St:ate
Leqal Services Administrat:ion'

40

 

 

 

 

/_;/'\

CaSe 1218-CV-OO874-G.]Q-PJG ECF NO. 12-1 filed 12/07/18 Page|D.124 Page 42 Of 82

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24_
25

 

 

telling him in some of those comments is really to try and~~
l’m trying to figure out, is he actually the person? And
that’s~-that’s where l was at with that. _So it might've been
that I’m telling him something that--just laying out a story
to try to figure that out with him.

REP. LIBERATI: okay. Thank yuu. Let'e move to
the next-~the next tape recording, the next~-l think it was
two days later, when Rep. Gamrat was actually in her office.

l think that--that tape took place in her office. Discussing

the e-mail and she doesn't seem to question any--anything.

She’s~-she’s~-she's going along. When you’re apologizing to
Ben, she apologizes to Ben.

I’m just having-~l'm trying to pinpoint the
difference in your composing the e~mail, whether you composed
it, and her knowing. How much did she know about the e-mail?
You said you believe*~now, that’s your opinion~~but you
believe that she would’ve objected to some of the content of
that e-mail. ls that what you just said?

REP. COURSER: Well, my looking back, l object to
the content of the eemail or sending it myself. So l don’t
think any person in good conscious would-~would, you know,
accept the idea that it was happening or the way that it
happened. And in those moments, l-~ l

REP. LlBBRATliN_§he was in those moments, too.

REP. COURSER: Yeah. NO, I’m--

Michigan Department of State
Leqal Servioas Administ:ration

41

 

 

 

 

CaSe lilS-CV-OOS74-G.]Q-PJG ECF NO. 12-1 filed 12/07/18 Page|D.l25 Page 43 Of 82

10
11
12
13
14
15
, 16
17
18
19
20
21

221

23
24
25

 

 

REP. LIBERATI: Did she go--she went along with it?

REP. C®URSER: Well, she didn’t actually know-~my
understanding is she didn’t actually know or didn’t see the
actual e~mail and didn’t know that it had actually gone out
until the let. I think she was--it was shown to her by a
reporter, if I remember correctly. But I wasn’t there.

REP. LIBERATI: The let of May?

REP. COURSER: I think so, yeah. I think in the
afternoon. I don’t think she saw much of it, just that there
was~~some of the content. The person was saying~swhat we did
find out at that moment what~-what--you know, obviously,
the--there was lots of things going on that night. ,And
really, what I was trying to do is do something that the~~the
person that was sending these texts wouldn’t expect and try
to get them to do something different to see if they could-~I
could get them to reveal themselves.

So--so just to give you~-just to kind of finish
that thought, so on the 21st when that happened, then l was
approached by a reporter who had a copy of it. And they said
that they had it from a confirmed source that l was the
author of the e~mail. So there’s only one person in that`

situation. So l was trying to drive back in some weird way,|

not knowing if it's the people around me or who was involved

in it, what actually was going on in the background. But she

didn’t have any of the content, I would say, until it was

Michigan Department of State .
Legal Servic:es Administration

42

 

 

 

 

CaSe lil8-CV-OO874-G.]Q-PJG ECF NO. 12-1 filed 12/07/18 Page|D.l26 Page 44 Of 82

10
ll
12
13
14
15
16
17
18
19
20
2l
22
23
24
25

 

 

sometime in the afternoon on May-~and l don’t know how much
she even read then. She just¢jyou’d have to~~l mean,
obviously, what was the understanding or whatever.

REP. LIBERATI: So your comments during that phone
call, while you were on the line, were not necessarily d
accurate to Ben when~-when you were saying, yeah, she’s~~you
were talking to her about the e~mail. I'm trying to get Ben
to send it. '

REP. COURSER: Yes. .

REP. LIBERATI: It'S over the top. she knew it was
gonna be an over;the~top eemail, she just didn’t know the
exact wording? l

.REP. COURSER: Yeah. I don’t even know how much of
my comments she heard because, like I said, I’m waiting to
hear from her, you know. Is that all right? But it's a
broken signal in regards to that. lt was a very short
conversation, and then it just ended.

REP. LIBERATI: Okay. One more question at this
point.

cHAIRMAN MCBRooM: 13 it in the same line?

REP. LlBERATl: Yes, actually it is~~it is in the
same line.

CHAIRMAN MCBROOM: Okay.

REP. LIBERATI:` Why I’m asking these to you is I’m

trying to determine~~well, let me just ask you. You have

Michigan Department'of State
Legal Servicas Administration

43

 

 

 

 

 

/--,

CaSe 1218-CV-OO874-G.]Q-PJG ECF NO. 12-1 filed 12/07/18 Page|D.l27 Page 45 Of 82

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

asked for censure. Rep. Gamrat has asked for censure. The
House Counsel, Majority Counsel has recommended expulsion for
you and censure for her. l’m just wondering, do you~~do you
think that’s fair? Do you see differences in your actions,
yourself?

REP. COURSER: Well, obviously, I~-I would--I think
I’ve kind of explained my actions as best l can, looking in
reverse. Some of them are explainable. Some of them are not
explainable in any sort of rational or reasonable sense. And
I’m trying to give you folks the best testimony that I can.
l really am trying to do that.

You know, I`think in~~in her situation, obviously,
she--you know, she’s been allowed the censure or there’s a
movement to try and recommend censure. You know, you guys
will have to kind of wrestle with are there differences
between our actions in regards to that? I--you know, I can’t
really comment to that. I think that censure is appropriate
for her. l think it~»l would ask for it from~~from you folks
as well. I think it's an appropriate step in my regard as
well. l can see why there’s some real question as far as
the-~the expulsion option and the way that that works. l

can’t really speak to the intricacies of how they arrived at

censure versus expulsion for her.

I~-I think it’s"-to me, l look back and I say, what

is it? You have some conversations in the State House that

michigan Department of St:ate
Legal Services Adminis-tration

44

 

 

 

 

 

CaSe 1218-CV-OO874-G.]Q-PJG ECF NO. 12-1 filed 12/07/18 Page|D.128 Page 46 Of 82

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

amount to misuse of taxpayer funds. And I've said l would
certainly reimburse the State if they want to calculate how
much that is. And you have a ridiculous e~mail sent out by a
guy in a desperate moment. And does that amount to enough
to--to censure or expel? l mean, you have to look at sort of
the way those things have played out with other members. And
you folks have to wrestle with, as a legislature, to decide
what is the standard for qualifications for expulsion versus
censure.

And I think that that’s the situation. So, Rep.
Liberati, I can't~-I-~l really can’t tell you the distinction
that was made for House Counsel determining the censure
option versus the expulsion option.

REP. LIBERATI: Thank you.

CHAIRMAN MCBROOM: Representative, I would like to
go back to a question from Rep. Liberati on the e-mail and
the conversation with Rep. Gamrat that evening. It seems
very obvious from the conversation on the phone that you had
at least at some point already talked with her about doing an
e-mail. Maybe not the content, but that there would be a
false flag e-mail. When did that occur? When was that
previous conversation?

REP. COURSER: l think it was~-l think it was
earlier that day, but l~~and now we're thinking back and

doing it in retrospect. But he was asking about the content,

nichigan Department of State
Legal Services Administration

45

 

 

 

 

 

CaSe 1218-CV-OO874-G.]Q-PJG ECF NO. 12-1 filed 12/07/18 Page|D.129 Page 47 Of 82

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

knowing it. I’m assuming that~~I'm working with somebody,

I’ll~~you know, it was a conversation [unclear] try and

.connect with Ben and see about-~about doing something to take

a step in that direction. I~-I really can’t remember the--
the details in relation to that. But~-but I think she knew
that l was attempting to put something in motion. But l
don’t know that~-well, l know there is no way that she could
know the actual content at that point, so.

CHAIRMAN MCBROOM: ViCe~Chair HeiSe.

REP. COURSER: And l think l noted that in the
thing, you know, l think even inside of it, I.think I noted
that.

VICE-CHAIR HEISE: You were investigated by the
House Business Office, correct?

REP. COURSER: Yes.

VICE-CHAIR HEISE: And you were interviewed by
them?

REP. COURSER: l was.

VICE*CHAIR HEISE: Okay. Did you-~did you-~at any
time, did you ever lie to the House Business Cffice?

REP. COURSER: 1 don’t--I don't~~rdon't'think So.
I mean, there might be a clarification you want to make
specifically. I’d be happy to clarify.

VICE~CHAIR HElSE: I’m just asking. Have you taken

any steps to delete any evidence relative to this case or

Michigan Departmént of State
Legal Services Administration

46

 

 

 

 

CaSe 1218-CV-OO874-G.]Q-PJG ECF NO. 12-1 filed 12/07/18 Page|D.lSO Page 48 Of 82

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

destroy anything connected to this matter since~-since it
first came to light?

REP. COURSER: l don’t really delete anything, so I
just~»it's a bad habit of mine; l don’t think I have any
texts deleted. Or if they are, it's inadvertent. I don’t
have a habit of--of deleting anything.

VlCE-CHAIR HEISE: I’m confused about your
relationship with your former staffers. You’ve described
them as brothers, frat brothers, almost like family. But
yet, in your answers to Rep. Liberati, it--it--it seemed to
me that you still think that these two or one of them is
the~~the extortion texter that you’ve~~that you’ve been
concerned about. Could you elaborate on that?

REP. COURSER: Well, 1 think the~~that’$ the
difficulty. l mean, it really is something that is difficult
for myself in regards to just dealing with personally. If
these guys knew and how they knew and how early they knew.
My hope and prayers that they’re not involved~-

CHAIRMAN MCBROOM: Excuse me, Representative,-
there’s a point of order. v

Turn your microphone on, Representative.

vrcE-cHAIR cHIRkuN: ron know, nowhere-~I mean,
we’re not investigating the texter. .We’re trying to do the
qualifications of both of them. There’s nothing to do with

that in the report.

Michigan Department of State
Legal Services Administration

47

 

 

 

 

CaSe 1218-CV-OO874-G.]Q-PJG ECF NO. 12-1 filed 12/07/18 Page|D.lSl Page 49 Of 82

10
ll
12
13

14

15
16

17

18

19
20
21
22
23
24
25

 

 

CHAIRMAN MCBROOM: All right. l agree,
Representative. We'll move on from that.

VlCE-CHAIR HEISE: Pass for now.

CHAIRMAN MCBROOM: Thank you, Vice~Chair'Heise.

Rep. LaFontaine. _

REP. LAFONTAINE: Thank you, Mr. Chair.

Okay. So this Committee was established to
determine your fitness and if you’re able to continue to hold
the office that you have today. And as I’m sitting here,
what l’m hearing from you are a lot of excuses. And I have
read through this report, but l want to talk a little bit
about your conduct and your presentation today.

First off, you showed up late. That was a little
bit disrespectful to the Committee. And you showed up late
coming in here. You, in explaining stuff, describe yourself
as desperate, that you have a hard life, that you acted
emotionally when posting certain things online. You
described your berating e~mail as a moment that you had with
your staffers. I don’t care. As a staffer--well, l
previously was. I don’t care if it was a moment. 1 don’t
care if it was a minute. I don’t care if it was a month. lt
was unacceptable. You do not treat staff like that.

You also claim you were under pressure in sending
the ludicrous e-mail and you didn’t recognire yourself. So

in all of this, do you personally feel that you are fit to

Michiqan Department of State
Legal Services Administration

481

 

 

 

 

 

 

CaSe 1218-CV-OO874-G.]Q-PJG ECF NO. 12-1 filed 12/07/18 Page|D.132 Page 50 Of 82

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

continue representing the 90,000 people or so that reside in
the 82nd District? `

REP. COURSER: Yeah, l appreciate the~-obviously,
this morning, dealing with my own testimony as I came in,
obviously, is a huge issue. dut at my truck, trying to
collect myself emotionally and try to get myself together.
And to come in to even be able to face you folks and walk
through these steps.

So l think therefs~~you have to look at the
character and fitness and what those qualifications are.

When l look at it, l was elected by the people of Lapeer
County. And you know, they saw that I was fit to serve. I
believe that this is a-~obviously, a moment, lt is certainly
a difficult one in my life. And I'm not trying to make
excuses today. That wasn’t my intention. I was trying to
provide clarification. That’s all I'm trying to do. And l
apologize if it comes off as being excuses. l wanted to give
you folks the background and try to answer as honestly as l
could in relationship to all of those issues.

I don’t blame the difficulties in my life for any §
of the~-the failures of responsibility that I have. They’re
my failures. l--I think I've tried to say that. If l
haven’t, I'll say it again. They’re failures of mine and
they're failures of my responsibility. Going to the
underlying question, you know, what--what's the measurement

Michigan Department of State
Legal Bervices Administration

49

 

 

 

 

 

 

CaSe 1218-CV-00874-G.]Q-PJG ECF NO. 12-1 filed 12/07/18 Page|D.lSS Page 51 Of 82

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

of fitness? You know, the measure of fitness of trying to
serve, l think the responsibilities that lay before me, one,
to my family, to the people of my district. And then, you
know, as a believer in Christ, I mean, there’s no measurement
by which that failure doesn't, you know, where l don’t fall
short. I think that that’s the case.

And you folks have to-~to wrestle with, is that a
pattern? Did that happen? Are there, you know, other
extenuating circumstances or not or is this really a
momentary~-sort of a momentary situation with some really
bizarre influences that»-that caused it to happen? And I
don’t~-I don’t believe the~~this other person, this anonymous
person. I set all of those in motion by the relationship
that l had, which was--which has been well documented and,
obviously, played out over the last 30 days all over the
world for people to see. So l--I apologize for showing up
late in regards to that.

REP. LAFONTAINE: Thank you.

CHAIRMAN MCBROOM: Thank you, Representative.

Vice~Chair'Chirkun.

VICE~CHAIR CHIRKUN: Thank you.

l have a few questions~. The first one being the
inoculate the herd eemail. Who~~who did you send that out to
and where did it go?

REP. COURSER: lt ended up--it was-~I started-~I

Michigan Department of State
Legal Services Administration

50

 

 

 

 

CaSe 1218-CV-00874-G.]Q-PJG ECF NO. 12-1 filed 12/07/18 Page|D.134 Page 52 Of 82

10
11
12
13
14
15
16
17
18
19
20
21
22

23

24
25

 

 

have a very large e~mail list of-~of people. I think it's~~
it might be as many as 40,000 people that the e~mail list is
for. It didn’t go out to all those folks. I started with
just a~~I started out sending it, and it was in small
batches. And so it was a batch and then another batch and
another batch, in the hundreds. And l was doing it until the
texter did something.

So the idea was it starts on the 20th. lt goes out
the let. By the time we get to the 21st, in that situation,
the texter responded and said, l know that you’re the one
that did it. So he said, change your password. You can see
the text. Change your password. At that point, I stopped it

because I knew either, one, he was my inbox or, two~~and at

that point, changing passwords again, going through that,

having the phone swept again, working through that, trying to
come up with what were those situations? All of that,
obviously, is peripheral stuff. And maybe it doesn’t make
any difference to the qualifications. But that’s really the
situation. So it stopped at that point. So it was--l donlt
know how many hundreds it was that it went out to.

VICE~CHAIR CHIRKUN: Did any of the representatives
in the House or the Senate get this e-mail?

REP. COURSER: l don’t know, You'd have to ask
them. lt got forwarded around quite a bit after it went out

to those folks. So-~I know most people, when you get an

Michigan Department of Stat;e
hegal Services Administration

51

 

 

 

 

 

CaSe 1218-CV-00874-G.]Q-PJG ECF NO. 12-1 filed 12/07/18 Page|D.135 Page 53 Of 82

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

e-mail like that, it goes to spam anyway. But I couldn’t
tell you if any actual representatives received it or not.

VICE~CHAIR CHIRKUN: `There has been some notations
in here. And you might have turned it in. But you have
a~-you had a computer, And l know Sgt. Dixon [phonetic] went
to your office and your home to try to retrieve it. Did that
computer ever find its way back to the House Business Office?

REP. COURSER: I’m unaware of the situation with
Sgt. Dixon tried to retrieve a computer at my house or my
office. `

VICE-CHAIR CHIRKUN: Okay. Well, then my follow~up
question is, do you have any property that still belongs to
the House of Representatives?

REP.` couRsER: 1 do not. As a matter cf faat,
there were two~~two laptops that were in the back of my*”they
were in my truck. l didn’t know the House Business Office
was~ewas-~you know, that they needed those back. l returned
them as soon as IW~I found that out. l rarely used either
the laptop or that surface. It didn’t work very well when it
came to administration. That’s not to the technology part.
lt was just probably the operator on my end. But there was
very little that I did, actually, on either one of those
units. And l informed the House Business Office when l
handed those off to Tim Bolin. And whatever they did to try

and retrieve the information that was on there, one was used

Michigan Department of State
Legal Services Administration

52

|

 

 

 

 

 

,....`

CaSe 1218-CV-00874-G.]Q-PJG ECF NO. 12-1 filed 12/07/18 Page|D.136 Page 54 Of 82

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

by~~l think it was used by Mr. Allard, and the other one was
used by Mr. Graham. I really didn’t use the House
technology-~the technology apparatus that was there.

VICE-CHAIR CHIhKUN: You, yesterday, gave us a
letter. Rep. Gamrat came in and gave us a letter. And you
both basically~~she, in my own words, is she pled guilty.
She fell on the sword. Have you had any conversations with
Rep. Gamrat within the last 10 days other than anything
pertaining to the legislation portion of our jobs?

REP. COURSER: No. My--the conversations in
regards to--you're talking about the letter as far as
stipulating to~~

VICE-CHAIR CHIRKUN: Well, you--you gave us a
letter. She gave us a letter. And my question is, did~~have
you had any conversation with her in the last 10 days?

REP. COURSER: Not related to anything other than
the-athe--you're talking about the legislative stuff that’s
going on?~

VICE-CHAIR CHIRKUN: l mean, other than that, you
might’ve talked to her about legislative stuff. But did you
have any other personal conversation with her?

t REP. COURSER: No. I~~I can’t really recall the

last 10 days. l've really been focused on this as far as

4the-~-as far as the letter. This was prepared as we were

trying to work with--work in to try and come up with what

,Michigan Department of State
Legal Services Administration

53

3

 

 

 

 

 

CaSe 1218-CV-00874-G.]Q-PJG ECF NO. 12-1 filed 12/07/18 Page|D.137 Page 55 Of 82

,-`,_

‘o\<.n

10
11
12
13
gm 14
15
16
17
18
19
20
21
22
23
24
25

 

 

would a censure option even look like? And I wanted to
present this to you folks in regards to that. So the~~the
letter was prepared with my counsel, who were attempting,
obviously, to inform you folks that l would like a censure.

VICE~CHAIR CHIRKUN: l have one last question.
And~~and~-and it's in the book. But when~~I want to verbally
hear it from you. When did you know that you were being
taped by your staff?

REP. COURSER: I~~l-~as far as my understanding of
it--well, l knew on August 3rd when Chad Livengood came to my
office at that point and played a short clip of it that Ben
Graham had then taped me back as far as May 19th. There was
a sense inside of that that it had been going on in the
office fcr some time because of the way that there was an
almost interrogation type style by the staff that was in the
office.

And they also had noted to the other staff members,
Ann Hill and-~and Karen Couture, who now~“who now has a
married name, that the offices were bugged. Now, l don’t
know what that related to or whatever. Now we know that,
actually there were some taping going on inside the office.

I don’t know that it was wiretapping or whatever. But they
made comments to other staff in regards to that, that they
were bugged. So I got the sense of that.

Obviously, the personal relationships overshadowed

M:Lc:higan Department of State
beqal Services Administration

54

 

 

 

 

 

 

CaSe 1218-CV-00874-G.]Q-PJG ECF NO. 12-1 filed 12/07/18 Page|D.138 Page 56 Of 82

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

all of that. Like, would they really be involved in this?
Would they be involved in the background in doing these types
of things? And--and so I~~it was difficult to be able to

reconcile those two things with the personal relationships l

-had with them.

VICE~CHAIR CHIRKUN: Okay. Thank you very much,
sir.

Mr. Chairman, that’s all l have.

CHAIRMAN MCBROOM: Thank you, Vice-Chair Chirkun.

Rep. VerHeulen.

REP. VERHEULEN: Thank you, Mr. Chairman.

Representative, in response to Vice»Chair Heise's
question, you-~you indicated that you believed you were being
truthful when interviewed on August 17th by the Business
Office.

REP. COURSER: Yeah. 1 can’t remember. They took

notes of that. And then 1 came back and did a-~some

_adjournments to that with--with Doug and walked through that.

But l didn’t see the final copy. l never did see the final
copy in regards to that. l asked for it. But l think just
administratively, l never did see the final. 4

REP. vERHEULEN: And let me-~i`et me ask you this.
The report indicated that you said that Rep. Gamrat did not
know about the e-mail ccver~up until she was shown a copy of

the e~mail on the House floor by a reporter. ls that what

Michigan Department of State
Legal Services Administration

55

 

 

 

 

 

/-4~._

CaSe 1218-CV-00874-G.]Q-PJG ECF NO. 12-1 filed 12/07/18 Page|D.139 Page 57 Of 82

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

you told the House Business Office?

REP. COURSER: Right. I don’t know how I»-I mean,
obviously, the~~to expand on that, she knew there was a
meeting. That’s on the tape, which we knew at that point.
She didn’t know thee~l don’t think she knew sort of the--
well, she didn’t know the content in regards to that. And l
think that’s what I’m speaking to.

REP. VERHEULEN: No, no. Your statement to the
Business Office was that she did not know about the e-mail
cover-up until she was shown a copy on the House floor by a
reporter. And I think we’ve just heard her call in on the
audio of May 19th. And there was a second audio of a meeting
with you and Rep. Gamrat present where it was very, very
obvious that she knew. She may not have known the specifics,
she may not have read the e~mail, but it was very clear, at
least to me, that she was aware of the--of the e~mail going
out and what I would characterize as a cover~up.

So l'm having difficulty reconciling your statement
of August 17th to the House Business Office with the two
tapes. So l guess l’m asking you to clarify in response to
Rep. Heise or maintain it.

REP. COURSER: Yeah. No, I~~I would simply say,
she~-you know, obviously, she knew about--that we were

putting some plan in motion. She knew the generalities in

_regards to that. 1 would say sometime on May 19th somewhere.

Michigan Department of State
Legal Services Administration

56

 

 

 

 

,`."

CaSe 1218-CV-00874-G.]Q-PJG ECF NO. 12-1 filed 12/07/18 Page|D.140 Page 58 Of 82

10
11
12
13
14
15
16
17
18
19
20

21

22
23
24
25

 

 

Did she know the content and that it actually had happened?

She didn’t--I don’t think she knew that until the second

`tape. But even at that point, she still had not seen the

content until we went into session that day. And it was
shown to her, l think, by a reporter. But I can’t remember
on that. l

REP. VERHEULEN: You are comfortable in--in--in
reconciling that with your statement that she did not know
about the e-mail cover-up until she was shown a copy on the
House floor by a reporter? n

REP. COURSER: What I was--

REP. VERHEULEN: In view of those--the tape
recordings that we’ve all listened to, you believe that that
would--that statement made on August 17th to the House
Business Office was truthful?

REP. counssa: Yes. 1~-obviously, the House
Business Office is a compilation. If I looked at it further,
you know, to clarify, l could’ve clarified everything that we
just talked about again. But in regards to what she knew
about the content, l didn’t say content at the House Business
0ffice.

REP. VERHEULEN: Let me ask you this. If I asked
you, and l am asking you, did Rep. Gamrat know about the
e-mail cover-up prior to being shown a copy of_the e-mail on

the House floor by a reporter, what would your response be?

michigan nepartment of State
Legal Services Administration

57

 

 

 

 

/’““»

CaSe 1218-CV-00874-G.]Q-PJG ECF NO. 12-1 filed 12/07/18 Page|D.141 Page 59 Of 82

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

REP} COURSER: She knew that l had met with Ben
Graham and that l was putting something in motion. Ben left
that night. Ben had refused to do it. Her assumption at
that point is that it didn’t happen.

REP. VERHEULEN: So--

REP. COURSER: So there was no--she didn’t--so,
essentially, at that point, it kind of failed. And then it
was renewed the next day. 1 think it was the next day. And
then at that point it was put in motion.‘ l reaffirmed to her
in the--on the 21st. l don’t know what she--what she
understood as far as the content. What I’m trying to tell
you is that l don’t think she knew that until we actually
came to the floor that day.

REP. VERHEULEN: You are comfortable saying that
both on August 17th and today that you believe the statement
that she did not know about the e-mail cover-up until she was
shown a copy on the e-mail--of the e-mail on the House floor
by a reporter is an accurate statement, a truthful statement?

REP. COURSER: Well, yes. On--on the 19th, what
l'm trying to tell you is that--

REP. VERHEULEN: I’m asking you, you told the House
Office--Business Office on the 17th that Rep. Gamrat did not
know about the cover-up until shown a copy of the e-mail on`
the House floor. And l’m having great difficulty reconciling

that statement with the May 19th and the May 20 or.let audio

Michigan Department of State
Legal Ssrvices Administration

58

 

 

 

 

 

CaSe 1218-CV-00874-G.]Q-PJG ECF NO. 12-1 filed 12/07/18 Page|D.142 Page 60 Of 82

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

 

recording. And you know, your testimony is your testimony.
But when 1 hear her participating in a discussion with you
and staff members, l can’t reconcile that with your statement
to the Business Office. And it's not for.me to reconcile.

If you’re--if you’re comfortable that that statement was true
on the 17th and you’re standing by it today, that{s your--
that’s your statement,

REP. COURSER: Yeah. Thank you, Rep. VerHeulen. l
would just say what l was speaking to in my mind when l was
talking to the House Business Office is the content or the
severity or where that was at. l tried to correct those
statements. Like 1 said, l didn’t see the finals of those.

REP. VERHEULEN: Well, if you had an opportunity
today to correct that statement, would you revise the
statement you made or you were reported to have made to the
House Business Office on August l7th?

REP. COURSER: Yeah. l would say that it was the
content that l was speaking to. I’m not looking at the
statement that you’re talking about. But l would go through
and actually try to explain the steps that we’ve tried to
talk about here today in regards to what happened on May 19
in regards to all of the various issues related to that
through the 2lst. lt was my understanding she didn’t see the
content or what really had happened until she got to the

House floor.

Michigan Department of State
Leqal Services Administration

59

 

 

 

 

 

 

CaSe 1218-CV-00874-G.]Q-PJG ECF NO. 12-1 filed 12/07/18 Page|D.143 Page 61 Of 82

10

11

12

13
14
15
16
17
18
19
20
21
'22
23
24
25

 

 

 

 

REP. VERHEULEN: Thank you. Thank you, Mr.
Chairmani

CHAIRMAN MCBROOM: Thank you, Representative.

At this time, in order to fulfill the House rules
to not be in Committee without a leave from the session, we
will recess until we’re granted leave by the House.

(At 1:00 p.m., Recess Begins)

(At 4:30 p.m., Recess Ends)

CHAIRMAN MCBROOM: The Committee will come to
order. We'll continue on with where we left off before
recessing, if Rep. Courser and his legal counsel would please
come back forward to their seats. l

Thank you very much. And l'd just remind you,
Representative, that you remain under oath.

n We'll move on with questioning. Rep. Liberati.

REP. LIBERATI: Thank you, Mr. Chair.

welcome back.

REP. COURSER: Thant you.

REP. LIBERATI: I've got three questions. We can
break them up, take somebody in between or however you see
fit, Mr..chair. y y

Okay.' First question, when--on the first
audiotape, you~-when you asked Ben to send it, you-~I’m not
sure exactly how~~he was_supposed to send it at night. That

night you asked him to send it. And you said, you can take

Michigan Department of State
Legal services Administration

60

 

 

 

 

CaSe 1218-CV-OO874-G.]Q-PJG ECF NO. 12-1 filed 12/07/18 Page|D.144 Page 62 Of 82

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

the next day off, take tomorrow off, be sick. And he said
paint the room or something, paint the garage. I don’t know
what he was saying. But I'm just kind of curious, if--if the
e~mail was to be sent at night off State property with his
own computers, why did you say take the next day off? Just~-
l didn’t quite understand that.

REP. COURSER: lnside of that, I~-I mean, I’m going
back and trying to recollect the conversation of what was
going on at that point. Again, in all of this, trying to--
trying to explain. But inside of that, the conversation that
we were having was referring to, one, we had talked about his
family and we had talked about him and, you know, that sort
of thing.

And I didn’t understand at that point the paid idea
versus the unpaid, you know, that, hey, some of these days
are paid with~-I've never been in the public sector before.
So l wasn’t really referring to the idea that he's taking
paid days off in that regard, at least in my mind, when I’m’
looking back. No, I just heard the audio, its entirety, this
past week. So I'm also trying to-~trying to understand and
go back andy you know, sort of recollect inside of that. So
l can’t really speak entirely to that. I~~I just didn’t know
the process that it would take on the overnight. l didn’t
know how that all worked out. He didn’t end up taking that

day, nor did he end up sending the e~mail out.

Mic:higan Department of Sta\:e
Legal Services Administration

61

 

 

 

 

'n`

CaSe 1218-CV-OO874-G.]Q-PJG ECF NO. 12-1 filed 12/07/18 Page|D.145 Page 63 Of 82

10
11

12`

13
14
15
16
17
18
19
20
21
22
23

`24

25

 

 

CHAIRMAN MCBROOM: Okay. Thank you. Continue.

REP. LIBERATI: Karen~~l’m.not sure if I’m
pronouncing her name righti Couture“-Coulter?

REP. COURSER: l pronounce it Couture.

REP. LIBERATI: Couture. Okay.

REP. COURSER: Couture, yes.

REP. LIBERATI: Karen Couture, did she work at your
law firm?

REP. COURSER: She did, yes.

REP. LIBERATI: She did. Now, did she work there-w
did she work for you part time in the House?

REP. COURSER: She did temporarily at the
beginning. She would work a few hours at my law firm.
Sometimes when things got--got busy, she would work more.
She’s a very, very detail~oriented, very process-oriented
lady. Takes care of file management. And so she~~obviously,
inside of that, we brought her over, because we had at the
beginning. We didn’t have~-you know, she wanted to come
over. She’s worked in-~in~“in government before. I think
she worked for the EPA at one time as well. And so she
wanted to come over and work in the State House. And so we--
we took that step. z

l And she started initially part time-~or tried to,
you know, sort of put in time at the beginning. And then it

became clear--and l talked to Mr. Sorry about it, to make her

Michigan Department of State
Legal Services Administration

62

 

 

 

 

CaSe 1218-CV-OO874-G.]Q-PJG ECF NO. 12-1 filed 12/07/18 Page|D.146 Page 64 Of 82

10
11
12
13
14

_15

16
17
13
19
20
21
22
23
24
25

 

 

full time and bring her over here completely and allow that
to happen. And that’s what we did. l

REP. LIBERATI: Okay. In the meantime, before
that, I*ve never had a staff member work outside, so I’m not
familiar with the form. But there is--there is approval we
need from the Speaker's Office if one of our staff members
are going to have--or they need and we have to okay it, as
the representative, for them to work somewhere after State
time. To have a second job, l guess, to say, So I believe
you filled one out for one of the employees, because-~because

Keith and Ben, you have said, had somewhat of an operation, a

'political operation at your office. So l’m just wondering,

did any of the three, did you do that form? Or just one of
them? l’m not sure.

REP. COURSER: l actually several times visited
with Mr. Sorry on the House floor concerning the situation
with~-with Karen in trying to move her over here and
explaining the situation. And so we--we~-there was a form
that we filled out-~and l can’t remember the exact details of
it~-to disclose her working at the law firm. Once we figured
out there was more than enough on this side, really, she
just~~essentially, that became her work. And-~and we’ve
eliminated her from~#from the office on the other side in the
legal office.

So she does-~does a great job. l never have an

michigan Department of State
Leqal Servic:es Administration

63

 

 

 

 

./7“_`

CaSe 1218-CV-OO874-G.]Q-PJG ECF NO. 12-1 filed 12/07/18 Page|D.147 Page 65 Of 82

O`sU'f-bwl\)|-\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

 

issue of whether or not something has been followed up and
documented. So that was really my need at the moment, to
really feel like we were answering every constituent issue
and none-non~issue~-or non-constituent issues for people that
were calling in and around the State. We just felt like we
needed to make sure that we were doing a good job on~-on
following up with those folks.

REP. LIBERATI: Okay. So-~but you did not fill out
that form for Josh or Ben?

REP. COURSER: l don’t remember, because that was
at the beginning. And what they did for me was contract. So
l can’t remember going~-now we’re going back into December.
We probably should have in regards to-~I know they’re suppose
to disclose political operations that they were involved in.
l honestly can’t remember. lt was all~~it’s all really sort
of fuzzy at that point, so.

REP. LIBERATI: Gkay. One more line of
guestioning, if 1 may.

CHAIRMAN MCBROOM: [no verbal response]

REP, LIBERATI: Okay. Thank you, Mr. Chair.

REP. COURSER: One follow up on that?

REP. LIBERATI: NO.

REP. COURSER: Is it okay?

REP. LIBERATI: That'S fine..

REP. COURSER: You’re good?

Michigan Department of State
Leqal Services Administration

64

 

 

 

 

CaSe 1218-CV-OO874-G.]Q-PJG ECF NO. 12-1 filed 12/07/18 Page|D.148 Page 66 Of 82

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

REP. LIBBRATI: Yeah, I'm gooa.

REP. COURSER: Okay. Thank you.l

REP. LIBERATI: okay. I'mgonna try to` get back
into something I asked Some of the other people testifying
about the time line on the firing of your staff. Okay. Now,
I’ve got Josh-~Josh Kline resigned from your office§

UNIDENTIFIED SPEAKER: Mr. Chair, we’ve got
construction workers outside the window right now. We’re
gonna have to--

CHAIRMAN MCBROOM: Stand at ease [inaudible]

(At 4:37 p.m., Stand at Ease)

CHAIRMAN MCBROOM: The Committee will come to
order. Thank you, Mr. Clerk.

Rep. Liberati, please continue.

REP. LIBERATI: Thank you, Mr. Chair.

cHAIRMAN MCBRooM: sur expedientiy.'

REP. LIBERATI: Okay.

Josh Kline resigned from your office March-~I’ve
got two different datesf March 27th or April 15th. ls that
correct?

`REP. COURSER: I can’t remember the exact date. lt
seems like it was~- -

REP. LIBERATI: Okay. But he did--

REP. COURSER: Yeah, l can't~~ l

REP. LIBERATI: '-~resign approximately--

Michigan Department of State
Legal Services Administration

65

 

 

 

 

 

 

./""`\

/e”\

CaSe 1218-CV-OO874-G.]Q-PJG ECF NO. 12-1 filed 12/07/18 Page|D.149 Page 67 Of 82

0`10’1

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

REP. COURSER: He did.

REP. LIBERATI: -~at that time. okay. Now,

May lst~-I guess 1 could ask you this-~this, also. Did you
know on May lst that they--they, being Ben and~~l don’t know
if Keith, Ben for sure informed Brock slash/Norm about
unethical behavior in yours and Rep. Gamrat’s office. You’re
aware that that happened on May lst?

REP. COURSER: l was not aware of that.

REP. LIBERATI: Okay. That is in the-¥in the
report, That May lst, Ben had a meeting with Brock and Norm.
Now, on May 19th is when you asked them to send that special
false flag e~mail. Okay. That was on the 19th. They did
refuse to do that--or Ben refused to do that; Now, on the
21st is the second tape with you apologizing to Ben for
asking him to do~~do such a thing. That was on the 21st, so
two days later. .

Now, on the 25th is when both Ben and Keith
received pay raises. Okay. And that was on the 25th. Now,
on July 2nd, Graham and Allard took Ann Hill for a walk. I
don’t know if you’ve read this in the report or if you’re-~if
you’re even familiar with this.

REP. COURSER: l am familiar with that incident.

REP. LIBERATI: okay. with that C@nversation.- so
basically, they spilled their guts about everything they

thought was happening in your offices and asked her,`what are‘

Michigan Department of State
Leqal Services Administration

66

 

 

 

 

CaSe 1218-CV-OO874-G.]Q-PJG ECF NO. 12-1 filed 12/07/18 Page|D.lBO Page 68 Of 82

rel-1

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

you going to do? What’s~-what's happening now? Ann has said
that she mentioned this to you and Rep. Gamrat after the
fact. Now, on July 6th, Ben and Keith were fired. To me,
the time line-ebecause there are documentations that you are
unhappy with some of their performance from January. Now, to
me, it seems from January to May 25th, when you gave them
raises~-I mean, you had all that opportunity. And now four
days after you find out they're talking to another staffer.
about indiscretions in your office, they're fired. l need to
ask you straight out. Did that have any bearing on their
termination?

REP. COURSER: `As far as the conversation they had
outside of the office~-

'REP. LIBERATI: Correct.

REP. COURSER: ~-with Ann Hill? l would say that
was the catalyst, but the-~what happened in that incident as
far as the conversation is that they were really trying to
push Ann Hill out of the*~out of the State offices. And so
there was a sense that there was intimidation going on. And
we asked them to kind of explain that situation. To remove
her from, obviously, the offices and then telling her that
the--the offices were bugged and they had to go out on the
capital-~you know, out on the capitol lawn to be able to
speak with her. 'That was the situation in regards to that.

We couldn't reconcile that with the idea of all the other

Michigan Department of Stat-.e
Legal Services Administration

67

 

l

l
l

 

 

 

CaSe 1218-CV-OO874-G.]Q-PJG ECF NO. 12-1 filed 12/07/18 Page|D.lBl Page 69 Of 82

10
11
12
13
14

15b

»16
17
18
19
20
21
22
23
24

 

2a

 

issues that were going on inside the office to say, hey, you
guys~-we’ve got a really good staffer in Ann. We’ve got a
really good staffer in Karen. And now they're trying to push
this lady~-push this lady out. And it didn’t really make¢
sense what they were”~what they were attempting to do.

And so at that point, it just became--there wasn’t
really anything else we could do. And we informed Tim Bolin
that-~that it was time to go. I think that’s what you’re
asking. But the~-the situation was we were*-we were trying
to replace the--or not replace, but replace the missing two
people with people who were good clerical people and people
who administered and loved administering.

And you know, Karen was doing a fantastic job in
that. And so was Ann. And they were coming up to speed
inside of that. And they knew they, obviously, couldn’t get
rid of Karen. She'd been with me for, l think, five or six
years at that point and--and had seen Ben and Josh and their`
failings because they worked~~she worked at the next desk
next to them for going on three years before she came to the
State House. So her interpretation of-~of Ben and Keith and

Josh was totally different, obviously, than, you know, than~-

_than what their interpretation of what their work performance_

and that sort of thing was. So you can look at the staff in
regards to that, but~-I don’t know if I’m answering your

question or not.

michigan Department of State
Legal Services Administration

68

 

 

 

 

CaSe 1218-CV-00874-G.]Q-PJG ECF NO. 12-1 filed 12/07/18 Page|D.152 Page 70 Of 82

L).)I\)

10
11
12
13
14
15
16
17
18
19

20`

21
22
23
24
25

 

 

_ REP. LIBERATI: You did off the bat. You said that
might’ve been the catalyst.

REP. COURSER: All right. So I ran off again on
another tangent. Sorry about that.

REP. LIBERATI: Thank yOu.

REPr COURSER: Yeah. Sorry about that.

REP. LIBERATI: Thank you, Mr. Chairman,

cHAIRMAN Mcsaoon; mbank you, Rep. riserari.

Vice-Chair Heise.

vice-chain arise Thank you very much. I'd like
to follow up on some questions that were raised by Rep. h
Verheulen before the break. During the investigation with
the House Business Office, you stated that Rep. Gamrat did
not know about the e-mail cover-up until she was shown a copy
of the e-mail on the House floor by a reporter. Is that
accurate; yes or no?

MR. RANDAZZO: l’m going to object to the question.
I think that was the exact question that--

CHAIRMAN MCBROOM: I can’t hear you. Sorry.

MR. RANDAZZO: I’m going to object to the question
because I think that question has been asked and answered.
That’s the exact same question that Rep. VerHeulen asked
before the break. _And I think it was asked and answered,

VICE-CHAIR HEISE: l don’t know if it was answered.

I--I thought we--I thought that was right before the break

Michiqan Department of State
Legal Services Administration

69

 

 

 

 

 

CaSe 1218-CV-00874-G.]Q-PJG ECF NO. 12-1 filed 12/07/18 Page|D.153 Page 71 Of 82

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

 

there,

MR. RANDAZZO: No. 1 believe he did tender an
answer to that.

VICE-CHAIR HEISE: Well, Todd, do you want to--I’m
sorry, Rep. Courser.

CHAIRMAN MCBROOM: Mr. Vice-Chair, go ahead and
move forward with your next question.
4 VlCE-CHAIR HEISE: Okay. Because I’m looking at
Rep. Gamrat’s statement to the Select Committee from
yesterday, And she says, Rep. Courser and l discussed a
number of options, including an over-the-top e-mail to
identify the source and also mitigate the potential negative
publicity. So is she telling the truth or is she lying?

REP. COURSER: What l was speaking to in the House
Business Office, I think, when we were talking--Rob, when you
asked the same question before the break is the content of
the e-mail. And l know that was transcribed by people in the
House Business Office. And l corrected those. I didn’t see
the final report as far as what they had written down for my
testimony. But it wasn’t from tape that l remember that--
that that actual comment happened.

So at that point, in the House Business Office we
were having a conversation. l don’t know that that--that,
statement is the totality of all of it. l was speaking to

the content, if I remember and recollecting now to those--

Michigan Departn\ent of State
Legal Services Administration

70

 

 

 

 

 

 

 

CaSe 1218-CV-00874-G.]Q-PJG ECF NO. 12-1 filed 12/07/18 Page|D.154 Page 72 Of 82

 

1 VICE-CHAIR HEISE: Okay. So you didn’t--

2 REP. COURSER: --conversations.

3 VICE-CHAIR HEISE: --you didn’t lie to the House

4 Business Offioe? l

5 REP. COURSER: l--I don’t think so, no. l didn’t

6 _ intend to in any way deceive them.

7 VICE-CHAIR HEISE: Okay. Thank you for now.

8 CHAIRMAN MCBROOM: Thank you, Mr. Vice-Chair.

9 ' Any further questions from members?

10 [No Verbal Response]

ll CHAIRMAN MCBROOM: l will ask my last one. .It's

12 similar to what l led off with. But l think, you know, l’d~-
13 l would like to pose it to you a little differently here at
14 the end after going through this process today. With such

15 huge examples of failure, misjudgment, character flaws, can
16 you really believe that you remain qualified to serve? How
17 can--how can we be sure that, you know, a similar situation
18 doesn’t arise when you’re under pressure? Because you blamed
A19 a lot of this to having been under duress, under extreme

20 pressure} How do we know that circumstances won’t once again
21 lead to all of these problems, these misjudgments happening
22 again?

23 REP. COURSER: Well, I appreciate the question, to
24 bring it back again. You know, I think it's hard to--it’s

25 hard to go back and explain to people what was going on at

1125g;‘;;i"'§;”l"`§lhi°lfail
'71

 

 

 

 

 

...
.-' `\"\

CaSe 1218-CV-00874-G.]Q-PJG ECF NO. 12-1 filed 12/07/18 Page|D.155 Page 73 Of 82

104

11
12
13

14

15
16
17
18
19
20

21

22

23~
l24
25

 

 

 

that moment. 1 would just say that first and foremost. And
you know, I’m\ust here to try and explain that as best 1 can
and give you the testimony as best 1 can;

And 1 know you folks are wrestling with the idea of
qualification aid what that means for this legislative body.
1 understand that. I felt it was important for me to come
and testify and lo give you as much clarity. And 1 know I've
run on in some of my questions or answers, trying to answer
what 1 think you’re asking, but yet give information around
that. d §

But 1 would just say it was a very unique
situation. lt was inc§edibly~~it was incredibly unique. And
1 wanted to come and ex§iain that. pose it amount to a
series of, A, character §ailures or the moment-~is it a
moment that it happened a§d sort of everything precipitated
from that? My sense is, y§u know, when 1 look at it, I’m
saying, you know, that mome§t was a really difficult time.
lt isn’t the totality of who§I am.

And 1 think that t§king steps in a positive
direction, one of them is th§s, and sort of acknowledging and
saying, you know, yeah, 1 screwed up. 1 can’t~-there’s no
way 1 can really, you know, call it anything other than that.
There’s no question about the failure, no question about the
situation with the e-mail. At that time, those things were.

going on and,.you know, trying to, obviously, straighten~~

Michigan nepartment of State
Legal Ssrvices Administration

72

 

 

 

 

/~»-\_.

CaSe 1218-CV-OO874-G.]Q-PJG ECF NO. 12-1 filed 12/07/18 Page|D.lBG Page 74 Of 82

10
11
12
13

14

15
16
17
18
19
20
21
22
23

m24

25

 

 

straighten those things as we go along. 1 think 1 can serve,
and 1 think l’m able to contribute to this body and
contribute to efforts to try to make this State, you know,
great. And so 1 would just ask inside of that--I think
myself, looking at it, it was just a very unique situation.

1 don’t explain the circumstances because I'm trying to
deflect; I'm just trying_to give you sort of the totality of
everything that was happening in those moments. 1 know you
folks are going to be the ones wrestling with the
qualifications. And 1 understand that.

1 put forward the censure resolution. And 1
understand that you folks are, you know, wrestling with
whether it's expulsion or censorship. 1, you know, 1 fully
appreciate that. So my effort was to try and just explain
the uniqueness of all of that and explain, really, what was
going on in those moments with me,

CHAIRMAN MCBROOM: Thank you.

Seeing no further questions from the Committee*-

VICE~CHAIR HEISE: 1 dO.

CHAIRMAN MCBROOM: All right. One more, Vice-Chair
Heise. ~

vIcE-cHAIR HEISE: nil right. Thank y¢u.

1 want to talk about the false flag e~mails again
or e-mail. You called your e-mail a controlled burn, which

you described as a little bit of the truth mixed in with a

Michiqan Department of Stat:e
Legal Services Administration

73

 

 

 

 

 

CaSe 1218-CV-OO874-G.]Q-PJG ECF NO. 12-1 filed 12/07/18 Page|D.157 Page 75 Of 82

10
11
12
13
14
15
16
17
18
19
20

21

22
23
24
25

 

 

lot of lies. »So the false flag e~mail does have some truth
to it; yes or no? v

REP. COURSER: Well, I_mean, 1 guess inside of
that, I'd have to go back and look at the e~mail myself to
figure out what part was truth. 1 mean, she was kicked out
of caucus. 1 wasn’t in caucus. 1 guess there’s~-there's a
little bit of truth. 1 don’t know past that what you’d ca11
truth. 1'd have to, you know, kind of think about it. lt
was a really difficult moment, as l’ve explained, you know.
So 1 don’t know if there’s anything that 1 can really add to
the~~the idea of the false flag e~mail.

VICE~CHAIR HEISE: And-~and your e-mail also states
that Rep. Gamrat knew about it all along and has helped cover
your actions. 1s~~is that a true statement?

REP. COURSER: No. 1 mean, the~-inside of~-I guess
1’m not sure what you’re referring to.

VICE-CHAIR HEISE: 1’m talking about your e~mail.
Rep. Gamrat knew about it all along and has helped cover your
actions.

k REP. cansER: weli, 1 think it'a~-it'a ali cf
those bizarre things 1 said about myself before that is what
1 was referring to, so.

VICE-CHAIR HEISE: Okay. And again, the~-the~-this
was~~this was a moment in time, 1 think you described it this

morning, but you had nothing to do with the 2014 campaign

Michigan Department of State
Legal Services Administration

74

 

 

 

 

 

CaSe 1218-CV-OO874-G.]Q-PJG ECF NO. 12-1 filed 12/07/18 Page|D.158 Page 76 Of 82

10
11
12
13
14
15
16
17
13
19
20
21
22
‘23§
124
25

 

 

flyer that was very similar in its tone?

REP. COURSER: Are you asking a question?

VICE-CHAIR HEISE: Yeah.

REP. COURSER: NO, l did not.

VICE~CHAIR HEISE: Okay. And so any reference,
also, in the tape that we heard today that when you said to
your staff that two or three years ago, the last time we did
thisp do you know what that means?

REP. COURSER: The last time we did this in
campaigning. 1 was involved, 1 think, in six campaigns in
seven years. So 1 think we were referring to~-and 1 don’t

know how that fit into the rest of the context. There's a

4lot of brokenness inside of that as far as where 1 was at

personally. 1-*1 can’t tell you specifically, 1 heard it in
totality just this past week from four months ago.

VICE~CHAIR HEISE} Also, in your-~in your comments,
you have~~you make the comment, quote, they want us dead. 1
heard that again this morning. They want us dead. Who~~who
is the they in that comment?

REP.~COURSER: 1’m not--l’m not really sure.

VICE-CHAIR HEISE: Okay. So do you think that
there are still people, either in this building or elsewhere
outside of this building, who~-who want to do you harm? Do
you feel like you’re still being exploited in some way or _

extorted in some way?

Michigan Department of State
Legal Services Administration

75

 

 

 

 

CaSe 1218-CV-OO874-G.]Q-PJG ECF NO. 12-1 filed 12/07/18 Page|D.159 Page 77 Of 82

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

REP..COURSER: The last text that 1 received was
August 7th. 4

VlCE-CHAIR HEISE: And you felt that that text had
an extortion element to it?

REP. COURSER: Well, 1 mean, 1-*1 released, you
know, those-~the pclice-~law enforcement is looking into it.
1~~1 don’t think there’s anybody in this building~-I would go
back and tell you. 1 don’t think there’s anybody here in
this Committee or in the leadership that is trying to--trying
to come after me in some way.

VICE~CHAIR HEISE: What assurance do we have~eand
this is my last question, Mr. Chair.

What assurances can 1 get from you that you’re not
going to have another moment in the future?

REP. COURSER:_ Well, 1 mean, inside of this*~l
mean, obviously, there's no~~the extortion plot, whatever it
is, is no longer happening§ It's been exposed. Obviously,
the details of the relationship have been exposed and, you
know, all of that sort of thing. So coming forward in
explaining it, you know, the best 1 can give is to come and
give the testimony that 1 have and try to correct~the wrongs
that 1’ve done and move forward from here. 1 can’t correct
the past. The past is the past. 1 just need to--need to
explain it and move forward from there. v

CHAIRMAN MCBROOM: Thank you, Mr. Chairman~~Mr.

Michi_gan Department of State
Legal Services Administration

76

 

 

 

 

 

,/

CaSe 1218-CV-OO874-G.]Q-PJG ECF NO. 12-1 filed 12/07/18 Page|D.lGO Page 78 Of 82

O\U"l

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

 

Vice-Chair, pardon me.

Qne quick one? All right. 1’m trying to get us

aliaM
- REP. LIBERATI: Thank you, Mr. Chairman,

CHAIRMAN MCBROOM: ~~home for the evening.

REP. LIBERATI:_ 1n that first tape, the audio
recording, you tell Ben-~or you state; 1 thought--or yeah, 1
thought 1 was going down before. 1’m wondering if you can
explain that or if you remember that. You were talking about
this e~mail. You’ve been thinking about it. Well, 1’ve
thought about it. 1 thought it was going down before, like
years ago is the way it made it sound to me. 1’m-~just, if
you remember that comment, if you have any-~any thoughts on
it.

REP. COURSER: Again, it's tough to--it's tough to
go back. Like 1 said, 1 don’t recognize myself in those
moments. 1 would say inside of that, is that, you know, when
you lose the number of elections that 1 have~-I think only
Lincoln has lost more than I've lost, you know, And 1’m
joking there, but 1 think it's pretty close. 1 don’t*~l
don’t really remember the context of~~of what that was about.
There was a lot of choppiness to the conversation as far as
my responses to it. So 1 can't~-I can’t give you~~I canFt
give you where there was at. k

REP. LIBERATI: Thank you.

Michigan Department of State
Legal Services Administration

77

 

 

 

 

 

 

CaSe 1218-CV-OO874-G.]Q-PJG ECF NO. 12-1 filed 12/07/18 Page|D.lGl Page 79 Of 82

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

Thank you, Mr. Chair.

CHAIRMAN MCBROOM: Thank you very much,
Representative.

And one more did come in, but this will be our last
one.

Rep. VerHeulen.

REP. VERHEULEN: Thank you, Mr. Chairman.

Thank you again for being here. This is--this is
an easy one. 1 just wanna make sure that you feel that this
process has been fair, that you’ve had an opportunity to
speak to the Committee, address the facts. And 1’ve-~1’ve
gone through it, as we all have. And 1’m sure you have as
well. But 1 just wanted to ask you to comment on that.

REP. COURSER: Yeah. Can 1 ramble a little bit
here? No. My attorney said, no, absolutely not.

REP. VERHEULEN:v No, you may not.

REP. COURSER: 1 think it’S--_

RhP. VERHEULEN: Follow the instructions of your
counsel. Don't ramble.

REP. COURSER: Thank you. 1 would just say inside
of that, 1 have tremendous respect for you folks for doing
this. And 1’m really sorry to put all of you in this
situation, first and foremost. 1’m sorry for the disrepute
that 1’ve brought to, you know, the House. And you know,

commenting, you know, on where, you know~-I don’t even know

Michigan Department of State l
Legal Services Administration

'78

 

 

 

 

 

ex `

CaSe lil8-CV-OO874-G.]Q-PJG ECF NO. 12-1 filed 12/07/18 Page|D.162 Page 80 Of 82

G\U`|

10
11
12
13
14
15

16

17
18
19
20
21
22
23

24.

25

 

 

how to answer for you, Rob, other than just to say I’m very
thankful for the opportunity to be in the State House. 1’m
very thankful for what that’s meant. l would say_I think l
came in. ‘

And I was joking just a few minutes ago and said,
if there's one thing l would go back and do and change, it
would probably be to go~-to go less heavy. I think I~-I
think if 1’ve learned something inside of that. It’s to say,
hell, not everybody is against you. And so I--I~~I’ll do
less e~mails and less Facebook posts, certainly, coming out
of this whole situation.

But in any event, I--I would just say I think it
has been an absolute fair prooess. And I'm very thankful for
you guys and the effort you’ve put in over your summer. I
know [inaudible] has put in a whole bunch of work and, you
know, walked through all of that. And I know Brock has as
well. So 1’m~~I would say it's been an absolutely fair
prooess.

One other note I would say~~and I will have to tell
him personally, is to Kevin Cotter, to the Speaker. And l
think it's absolutely essential toj~I know there were
meetings that happened. 1 don’t know the content of those.

I don’t know what you would do in that situation with all of
those situations going on. But I don’t think in any way he

knew about the texter or he knew about the tapes or any of'

Michigan Department of Stat:e
Legal Services Administration

79

 

 

 

 

 

CaSe lil8-CV-OO874-G.]Q-PJG ECF NO. 12-1 filed 12/07/18 Page|D.lGS Page 81 Of 82

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

that sort of thing. I think that they were trying to figure
out what to do with all of that. l genuinely think that.
And so I know that some people are~-inside of that, you’re
looking at how does that~-that go forward? I understand_
that. But if l insinuated in any way that the leadership was
involved in those parts in the background, l’m--I didn’t mean
to do that. v
cHAIRMAN' McBRooM; Thank you, nepresentative.
Thank you for taking the time to come before the Committee
today. _And~~and thank you for waiting through the long
recess as well.

REP. COURSER: Thank you very much. I appreciate
it. Thank you.

CHAIRMAN MCBROOM: All right. Members, seeing no
further business before the Committee, I’d just remind you
that tomorrow morning we will reconvene at 9:30.

Vioe~Chair Heise moves that we adjourn. Hearing no
objection, we’re adjourned.

(At 4:39 p.m., Proceedings Adjourned)

Michigan Department of State
Legal Services Administration

so

 

 

 

 

CaSe lil8-CV-OO874-G.]Q-PJG ECF NO. 12-1 filed 12/07/18 Page|D.164 Page 82 Of 82

 

 

 

 

STA‘I'E OF MICHIGAN )
) ss
COUNTY O'F lNGl-IAM )

l HEREBY CERTFFY' that this tran»script, consisting of
~8‘1 'p'ages», is a complete, true and correct t.ranscript._of the
testimony of R'ep, Todd Anth'o'n_y Courser at the Michigan H_ouse
Spec'i`al .Committee Mee.ting recorded on Wednesday, S‘eptember' 9»,. 2015

in Lansing, Michigan .

DA`TBD: March 10, 2016 <>9»/,@@%-" @Of/;/;/\.J~/
JoE»l.l__/e/n‘ -Byrne;,- CER }'7242
LEGALLY` CORRECT TRANSCR-`IPT'ION, INC.
P~._O.. _BOX 181, 'FIRM' I,D. #8481
Ea'st Lansing, Michig.an 418-826

Michigan Departmen`t of State
L`ég'al ~'Sérvice's" Aclmini`stra'tio'n

81

 

 

 

 

 

